Exhibit 10.4

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

April 3, 2018

among

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

COMMUNITY HEALTH SYSTEMS, INC.,

the Subsidiaries of the Borrower

from time to time party hereto

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

Reference is made to the ABL Intercreditor Agreement dated as of April 3, 2018,
(as amended, restated, supplemented or otherwise modified from time to time, the
“ABL Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as ABL Agent
(as defined therein), Credit Suisse AG, as Senior-Priority Collateral Agent
Agent (as defined therein), Credit Suisse AG, as Senior-Priority Non-ABL Loan
Agent (as defined therein), Regions Bank, as 2021 Secured Notes Trustee, (as
defined therein), Regions Bank, as 2023 Secured Notes Trustee (as defined
therein), CHS/Community Health Systems, Inc., Community Health Systems, Inc. and
each other party from time to time party thereto. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Agent, for the benefit of the Secured Parties, pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent and the other
Secured Parties are subject to the provisions of the ABL Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of the ABL Intercreditor Agreement and this Agreement, the provisions of the ABL
Intercreditor Agreement shall control.

 

 

[CS&M Ref. No. 6702-231]

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I

Definitions

 

SECTION 1.01. Credit Agreement

     1  

SECTION 1.02. Other Defined Terms

     2  

ARTICLE II

Guarantee

 

SECTION 2.01. Guarantee

     6  

SECTION 2.02. Guarantee of Payment

     6  

SECTION 2.03. No Limitations, Etc

     6  

SECTION 2.04. Reinstatement

     7  

SECTION 2.05. Agreement To Pay; Subrogation

     7  

SECTION 2.06. Information

     7  

ARTICLE III

Pledge of Securities

 

SECTION 3.01. Pledge

     8  

SECTION 3.02. Delivery of the Pledged Collateral

     9  

SECTION 3.03. Representations, Warranties and Covenants

     10  

SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests

     11  

SECTION 3.05. Registration in Nominee Name; Denominations

     11  

SECTION 3.06. Voting Rights; Dividends and Interest, Etc

     11  

ARTICLE IV

Security Interests in Personal Property

 

SECTION 4.01. Security Interest

     14  

SECTION 4.02. Representations and Warranties

     16  

SECTION 4.03. Covenants

     18  

SECTION 4.04. Other Actions

     22  

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

     23  



--------------------------------------------------------------------------------

ii

 

ARTICLE V

Remedies

 

SECTION 5.01.

 

Remedies Upon Default

   25

SECTION 5.02.

 

Application of Proceeds

   27

SECTION 5.03.

 

Grant of License to Use Intellectual Property

   28

SECTION 5.04.

 

Securities Act, Etc

   28

ARTICLE VI

Indemnity, Subrogation and Subordination

 

SECTION 6.01.

 

Indemnity and Subrogation

   29

SECTION 6.02.

 

Contribution and Subrogation

   29

SECTION 6.03.

 

Subordination

   29

ARTICLE VII

Miscellaneous

 

SECTION 7.01.

 

Notices

   30

SECTION 7.02.

 

Security Interest Absolute

   30

SECTION 7.03.

 

Survival of Agreement

   30

SECTION 7.04.

 

Binding Effect; Several Agreement

   31

SECTION 7.05.

 

Successors and Assigns

   31

SECTION 7.06.

 

Collateral Agent’s Fees and Expenses; Indemnification

   31

SECTION 7.07.

 

Collateral Agent Appointed Attorney-in-Fact

   32

SECTION 7.08.

 

Applicable Law

   33

SECTION 7.09.

 

Waivers; Amendment

   33

SECTION 7.10.

 

WAIVER OF JURY TRIAL

   33

SECTION 7.11.

 

Severability

   34

SECTION 7.12.

 

Counterparts

   34

SECTION 7.13.

 

Headings

   34

SECTION 7.14.

 

Jurisdiction; Consent to Service of Process

   34

SECTION 7.15.

 

Termination or Release

   35

SECTION 7.16.

 

Additional Subsidiaries

   36

SECTION 7.17.

 

Right of Setoff

   36

SECTION 7.18.

 

ABL INTERCREDITOR AGREEMENT GOVERNS

   37

 



--------------------------------------------------------------------------------

iii

 

Schedules

 

Schedule I

 

Exact Legal Names of Each Grantor

  

Schedule II

 

Subsidiary Guarantors

  

Schedule III

 

Equity Interests; Stock Ownership; Pledged Debt Securities

  

Schedule IV

 

Debt Instruments; Advances

  

Schedule V

 

Mortgage Filings

  

Schedule VI

 

Intellectual Property

  

Schedule VII

 

Commercial Tort Claims

  

Exhibits

 

Exhibit A

 

Form of Supplement

  

 



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of April 3, 2018 (this “Agreement”),
among CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation (the
“Borrower”), COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation (“Parent”),
the Subsidiaries from time to time party hereto and JPMORGAN CHASE BANK, N.A.
(“JPMorgan”), as collateral agent (in such capacity, the “Collateral Agent”).

PRELIMINARY STATEMENT

Reference is made to (a) the ABL Credit Agreement dated as of April 3, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Parent, the lenders from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”) and JPMorgan,
as administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent, and (b) the ABL Intercreditor Agreement (such term and each
other capitalized term used but not defined in this preliminary statement having
the meaning given or ascribed to it in Article I or the Credit Agreement, as the
case may be).

The Lenders and the Issuing Banks have agreed to extend credit to the Borrower
pursuant to, and upon the terms and conditions specified in, the Credit
Agreement. The obligations of the Lenders and the Issuing Banks to extend credit
to the Borrower are conditioned upon, among other things, the execution and
delivery of this Agreement by the Borrower and each Grantor.

Concurrent with the execution and delivery of this Agreement, the Borrower
and/or one or more of the Guarantors will enter into the ABL Intercreditor
Agreement. Following execution and delivery of the ABL Intercreditor Agreement,
this Agreement shall be subject to the ABL Intercreditor Agreement.

Each Guarantor is an Affiliate of the Borrower, will derive substantial benefits
from the extension of credit to the Borrower pursuant to the Credit Agreement
and is willing to execute and deliver this Agreement in order to induce the
Lenders and the Issuing Banks to extend such credit. Accordingly, the parties
hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Credit
Agreement. All capitalized terms defined in the New York UCC (as such term is
defined herein) and not defined in this Agreement have the meanings specified
therein. All references to the Uniform Commercial Code shall mean the New York
UCC; provided that if, by reason of mandatory provisions of law, the perfection,
the effect of perfection or non-perfection or priority of a security interest is
governed by the personal property



--------------------------------------------------------------------------------

2

 

security laws of any jurisdiction other than New York, “UCC” shall mean those
personal property security laws as in effect in such other jurisdiction for the
purposes of the provisions hereof relating to such perfection or priority and
for the definitions related to such provisions.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any registered copyright
now or hereafter owned by any Grantor or that such Grantor otherwise has the
right to license, or granting any right to any Grantor under any registered
copyright now or hereafter owned by any third person, and all rights of such
Grantor under any such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all registered copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, and (b) all registrations and applications
for registration of any such copyright in the United States or any other
country, including registrations, recordings, supplemental registrations and
pending applications for registration in the United States Copyright Office (or
any successor office or any similar office in any other country), including
those registered and pending copyrights listed on Schedule VI.

“Discharge of Term Loan/Notes Obligations” shall have the meaning assigned to
such term in the ABL Intercreditor Agreement.

 



--------------------------------------------------------------------------------

3

 

“Event of Default” shall mean any Event of Default under and as defined in the
Credit Agreement; provided that any notice, lapse of time or other condition
precedent to the occurrence of such Event of Default shall have been satisfied.

“Excluded Accounts” shall mean (a) deposit accounts of any Grantor holding cash
or Cash Equivalents the balance in which does not at any time exceed $2,500,000
individually and $10,000,000 in the aggregate for all such accounts held by all
Grantors, (b) deposit accounts of any Grantor which are used exclusively for the
payment of payroll, payroll taxes, employee benefits or escrow deposits or to
maintain client postage advances or similar functions and (c) deposit accounts
of any Grantor holding amounts in trust or on behalf of others, including those
held for the benefit of employees, officers, directors or taxing authorities, in
each case of clauses (a) through (c) above, other than any deposit account into
which any payments or remittances with respect to any Accounts of any Loan Party
or Originating Subsidiary are directed.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.

“General Intangibles” shall mean all (a) General Intangibles (as defined in the
New York UCC) and (b) choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including all rights
and interests in partnerships, limited partnerships, limited liability companies
and other unincorporated entities, corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, Hedging Agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Grantor to secure payment by an Account Debtor of any
of the Accounts or Payment Intangibles.

“Grantors” shall mean the Borrower and the Guarantors.

“Guarantors” shall mean Parent and the Subsidiary Guarantors.

“Intellectual Property” shall mean all intellectual property of any Grantor of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation and registrations,
and all additions and improvements to any of the foregoing.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party, including those listed on Schedule VI.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

 



--------------------------------------------------------------------------------

4

 

“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (iii) all other monetary obligations
of the Borrower to any of the Secured Parties under the Credit Agreement and
each of the other Loan Documents, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual performance
of all other obligations of the Borrower under or pursuant to the Credit
Agreement and each of the other Loan Documents, and (c) the due and punctual
payment and performance of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents.

“Parent” shall have the meaning assigned to such term in the preamble.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those listed on
Schedule VI, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to exclude others from making,
using and/or selling the inventions disclosed or claimed therein.

“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Debt Securities” shall have the meaning assigned to such term
in Section 3.01.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all

 



--------------------------------------------------------------------------------

5

 

certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.

“Secured Parties” shall mean (a) the Administrative Agent, (b) the Collateral
Agent, (c) any Issuing Bank, (d) the Lenders, (e) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (f) the successors and permitted assigns of each of the foregoing.

“Security Interest” shall have the meaning assigned to such term in
Section 4.01.

“Subsidiary Guarantors” shall mean (a) the Subsidiaries identified on Schedule
II hereto as Subsidiary Guarantors and (b) each other Subsidiary that becomes a
party to this Agreement as a Subsidiary Guarantor after the Closing Date.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all registered trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and applications for registration (other than intent-to-use applications) in the
United States Patent and Trademark Office (or any successor office) or any
similar offices in any State of the United States, and all extensions or
renewals thereof, including those listed on Schedule VI, and (b) all goodwill
associated therewith or symbolized thereby.

“Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, the aggregate amount, if any (i) made available to the
Borrower on the assumption that each Lender has made its portion of the
applicable Borrowing available to the Administrative Agent as contemplated by
Section 2.02(d) of the Credit Agreement and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender and (b) with respect to any Issuing Bank, the aggregate amount, if any,
of participations in respect of any outstanding L/C Disbursement that shall not
have been funded by the Lenders in accordance with Sections 2.23(d) and 2.02(f)
of the Credit Agreement.

 



--------------------------------------------------------------------------------

6

 

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation, and hereby waives any provision of applicable law to the contrary
that may be waived by such Guarantor. Each Guarantor waives presentment to,
demand of payment from and protest to the Borrower or any other Loan Party of
any Obligation, and also waives notice of acceptance of its guarantee and notice
of protest for nonpayment.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether or not
any bankruptcy, insolvency, receivership or similar proceeding shall have stayed
the accrual or collection of any of the Obligations or operated as a discharge
thereof) and not of collection, and waives any right to require that any resort
be had by the Collateral Agent or any other Secured Party to any security held
for the payment of the Obligations or credit on the books of the Collateral
Agent or any other Secured Party in favor of the Borrower or any other person.
Each Guarantor agrees that its guarantee hereunder is continuing in nature as to
the Obligations and applies to all Obligations, whether currently existing or
hereafter incurred.

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement, (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Agent or any other Secured Party for the Obligations or any of
them, (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of all the Obligations (other than
unasserted contingent indemnity obligations)). To the fullest extent permitted
by applicable law,

 



--------------------------------------------------------------------------------

7

 

each Guarantor expressly authorizes the Collateral Agent to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
its sole discretion or to release or substitute any one or more other guarantors
or obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the payment in full in cash of all the Obligations.
To the fullest extent permitted by applicable law, upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent and the
other Secured Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with the Borrower or any
other Loan Party or exercise any other right or remedy available to them against
the Borrower or any other Loan Party, without adversely affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Obligations have been paid in full in cash. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Loan Party, as the
case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
owed by such party when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will, promptly upon written notice thereof from the Collateral
Agent, forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against the Borrower or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s

 



--------------------------------------------------------------------------------

8

 

financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under (a)(i) the Equity Interests owned by such Grantor on the date
hereof (including all such Equity Interests listed on Schedule III), (ii) any
other Equity Interests obtained in the future by such Grantor and (iii) the
certificates representing all such Equity Interests (all the foregoing
collectively referred to herein as the “Pledged Stock”); provided, however, that
the Pledged Stock shall not include (A) more than 65% of the outstanding voting
Equity Interests in any Foreign Subsidiary, (B) any Equity Interest in any
Non-Significant Subsidiary, (C) any Equity Interest in any Permitted Syndication
Subsidiary or any Permitted Joint Venture Subsidiary to the extent the pledge of
the Equity Interest in such Subsidiary is prohibited by any applicable
Contractual Obligation or requirement of law, or (D) any minority Equity
Interests, (b)(i) the debt securities held by such Grantor on the date hereof
(including all such debt securities listed opposite the name of such Grantor on
Schedule III), (ii) any debt securities in the future issued to such Grantor and
(iii) the promissory notes and any other instruments evidencing such debt
securities (excluding any promissory notes issued by employees of any Grantor)
(all the foregoing collectively referred to herein as the “Pledged Debt
Securities”), (c) all other property that may be delivered to and held by the
Collateral Agent (or, prior to the Discharge of Term Loan/Notes Obligations and
with respect to the Term Loan/Notes Priority Collateral, to the Term Loan
Collateral Agent, as gratuitous bailee) pursuant to the terms of this
Section 3.01, (d) subject to Section 3.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a) and (b) above, (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above, and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the

 



--------------------------------------------------------------------------------

9

 

Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent (or, prior
to the Discharge of Term Loan/Notes Obligations and with respect to the Term
Loan/Notes Priority Collateral, to the Term Loan Collateral Agent, as gratuitous
bailee) any and all certificates, promissory notes, instruments or other
documents representing or evidencing Pledged Securities (other than Pledged Debt
Securities with a face amount less than $1,000,000).

(b) Each Grantor agrees promptly to deliver or cause to be delivered to the
Collateral Agent any and all Pledged Debt Securities with a face amount in
excess of $1,000,000.

(c) Upon delivery to the Collateral Agent (or, prior to the Discharge of Term
Loan/Notes Obligations and with respect to the Term Loan/Notes Priority
Collateral, to the Term Loan Collateral Agent, as gratuitous bailee), (i) any
certificate, instrument or document representing or evidencing Pledged
Securities shall be accompanied by undated stock or note powers, as applicable,
duly executed in blank or other undated instruments of transfer satisfactory to
the Collateral Agent and duly executed in blank and by such other instruments
and documents as the Collateral Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the applicable securities, which schedule shall be attached hereto as
Schedule III and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of the pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.

(d) In accordance with the terms of the ABL Intercreditor Agreement, all Pledged
Collateral delivered to the Collateral Agent shall be held by the Collateral
Agent as gratuitous bailee for the secured parties under the Term Loan Credit
Agreement solely for the purpose of perfecting the security interest therein
granted under the Term Loan Guarantee and Collateral Agreement.

(e) Prior to the Discharge of Term Loan/Notes Obligations, to the extent any
Grantor is required hereunder to deliver Collateral to the Collateral Agent for
purposes of possession or control and is unable to do so as a result of having
previously delivered such Collateral to the Term Loan Collateral Agent in
accordance with the terms of the Term Loan Guarantee and Collateral Agreement
and the ABL Intercreditor Agreement, such Grantor’s obligations hereunder with
respect to such delivery shall be deemed satisfied by the delivery to the Term
Loan Collateral Agent, acting as a gratuitous bailee for the Secured Parties.

 



--------------------------------------------------------------------------------

10

 

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) As of the Closing Date, Schedule III correctly sets forth the percentage of
the issued and outstanding shares of each class of the Equity Interests of the
issuer thereof represented by such Pledged Stock and includes all Equity
Interests, debt securities and promissory notes required to be pledged hereunder
(to the extent not waived or extended in accordance with the terms of the Credit
Agreement);

(b) as of the Closing Date, Schedule IV correctly sets forth all promissory
notes and other evidence of indebtedness required to be pledged hereunder
including all intercompany notes between Parent and any subsidiary of Parent and
any subsidiary of Parent and any other such subsidiary;

(c) the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock, are fully paid and nonassessable and (ii) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of the issuers thereof;

(d) except for the security interests granted hereunder (or otherwise permitted
under the Credit Agreement or the other Loan Documents), each Grantor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule III as owned by such Grantor, (ii) holds the
same free and clear of all Liens other than Liens permitted by Section 6.02 of
the Credit Agreement, and (iii) will not create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than any security
interests and Liens that are made in compliance with the Credit Agreement or the
other Loan Documents;

(e) except for restrictions and limitations imposed by the Loan Documents or
securities or other laws generally, the Pledged Collateral is and will continue
to be freely transferable and assignable, and none of the Pledged Collateral is
or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law provisions or contractual restriction of any nature
that might prohibit, impair, delay or otherwise affect the pledge of such
Pledged Collateral hereunder, the sale or disposition thereof pursuant hereto or
the exercise by the Collateral Agent of rights and remedies hereunder other than
Liens permitted by Section 6.02 of the Credit Agreement;

(f) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than any Lien created or permitted by the Loan Documents), however
arising, of all persons whomsoever;

 



--------------------------------------------------------------------------------

11

 

(g) no material consent or approval of any Governmental Authority or, any
securities exchange was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(h) by virtue of the execution and delivery by each Grantor of this Agreement
and subject to the Lien priorities set forth in the ABL Intercreditor Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement (or, prior to the Discharge of Term Loan/Notes Obligations
and with respect to the Term Loan/Notes Priority Collateral, to the Term Loan
Collateral Agent, as gratuitous bailee), the Collateral Agent will obtain a
legal, valid and perfected first priority lien upon and security interest in
such Pledged Securities as security for the payment and performance of the
Obligations; and

(i) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth herein and in the ABL Intercreditor
Agreement.

SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests. If any Pledged Collateral is not a security pursuant to
Section 8-103 of the UCC, no Grantor shall take any action that, under such
Section, converts such Pledged Collateral into a security without causing the
issuer thereof to issue to it certificates or instruments evidencing such
Pledged Collateral, which it shall promptly deliver to the Collateral Agent (or,
prior to the Discharge of Term Loan/Notes Obligations and with respect to the
Term Loan/Notes Priority Collateral, to the Term Loan Collateral Agent, as
gratuitous bailee) as provided in Section 3.02.

SECTION 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion), upon the occurrence and during the continuance of an Event of
Default, to hold the Pledged Securities in its own name as pledgee, the name of
its nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent. Each Grantor
will promptly give to the Collateral Agent copies of any material written
notices or other material written communications received by it with respect to
Pledged Securities in its capacity as the registered owner thereof. After the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given the Grantors notice of its intent to exercise its rights
under this Agreement (which notice shall be deemed to have been given
immediately upon the occurrence of an Event of Default under paragraph (g) or
(h) of Article VII of the Credit Agreement):

 



--------------------------------------------------------------------------------

12

 

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, however, that such
rights and powers shall not be exercised in any manner that could reasonably be
expected to materially and adversely affect the rights inuring to a holder of
any Pledged Securities or the rights and remedies of any of the Collateral Agent
or the other Secured Parties under this Agreement, the Credit Agreement or any
other Loan Document or the ability of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to paragraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents, and applicable law; provided,
however, that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Stock or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the ratable benefit of the
Secured Parties and shall be forthwith delivered to the Collateral Agent (or,
prior to the Discharge of Term Loan/Notes Obligations and with respect to the
Term Loan/Notes Priority Collateral, to the Term Loan Collateral Agent, as
gratuitous bailee) in the same form as so received (with any necessary
endorsement or instrument of assignment). This paragraph (iii) shall not apply
to dividends between or among the Borrower, the Guarantors and any Subsidiaries
only of property subject to a perfected security interest under this Agreement.

(b) To the fullest extent permitted by applicable law, upon the occurrence and
during the continuance of an Event of Default, after the Collateral Agent shall
have notified (or shall be deemed to have notified pursuant to Section 3.06(a))
the Grantors of the suspension of their rights under paragraph (a)(iii) of this
Section 3.06, then all rights of any Grantor to dividends, interest, principal
or other distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 3.06 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the

 



--------------------------------------------------------------------------------

13

 

sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 3.06 shall be held in trust for the benefit of the Collateral
Agent, shall be segregated from other property or funds of such Grantor and
shall be forthwith delivered to the Collateral Agent upon demand in the same
form as so received (with any necessary endorsement or instrument of
assignment). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived and each applicable Grantor has delivered to
the Administrative Agent certificates to that effect, the Collateral Agent
shall, promptly after all such Events of Default have been cured or waived,
repay to each applicable Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(i) of this Section 3.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 3.06, and the obligations of the
Collateral Agent under paragraph (a)(ii) of this Section 3.06, shall cease, and,
subject to compliance with any applicable healthcare laws, all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived and each
applicable Grantor has delivered to the Administrative Agent a certificate to
that effect, such voting and consensual rights shall automatically vest in the
applicable Grantor, and the Collateral Agent shall (1) take such steps
reasonably requested by the applicable Grantor, at such Grantor’s expense, to
allow all Pledged Securities registered under its name to be registered under
the name of the applicable Grantor and (2) promptly repay to each applicable
Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise have been permitted to retain
pursuant to the terms of paragraph (a) of this Section 3.06 that were not
applied to repay the Obligations.

(d) Any notice given by the Collateral Agent to the Grantors exercising its
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the

 



--------------------------------------------------------------------------------

14

 

Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”), in all right,
title or interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

 

  (i)

all Accounts;

 

  (ii)

all Chattel Paper;

 

  (iii)

all cash, cash equivalents and Deposit Accounts;

 

  (iv)

all Documents;

 

  (v)

all Equipment;

 

  (vi)

all General Intangibles;

 

  (vii)

all Instruments;

 

  (viii)

all Inventory;

 

  (ix)

all Investment Property;

 

  (x)

all Letter-of-Credit Rights;

 

  (xi)

all Commercial Tort Claims;

 

  (xii)

all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in any (I) General Intangible, Instrument, license, property right,
permit or any other contract or agreement to which a Grantor is a party or any
of its rights or interests

 



--------------------------------------------------------------------------------

15

 

thereunder if and for so long as the grant of such security interest shall
constitute or result in (x) the abandonment, invalidation or unenforceability of
any right, title or interest of the Grantor therein, (y) a violation of a valid
and enforceable restriction in respect of such General Intangible, Instrument,
license, property right, permit or any other contract or agreement or other such
rights (1) in favor of a third party or (2) under any law, regulation, permit,
order or decree of any Governmental Authority or (z) a breach or termination (or
result in any party thereto having the right to terminate) pursuant to the terms
of, or a default under, such General Intangible, Instrument, license, property
right, permit or any other contract or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to Section 9-406, 9-407,
9-408 or 9-409 of the New York UCC or any other applicable law or principles of
equity); provided, however, that such security interest shall attach immediately
at such time as the condition causing such abandonment, invalidation,
unenforceability or breach or termination, as the case may be, shall be remedied
and, to the extent severable, shall attach immediately to any portion of such
General Intangible, Instrument, license, property right, permit or any other
contract or agreement that does not result in any of the consequences specified
in the immediately preceding clause (x), (y) or (z) including, any proceeds of
such General Intangible, Instrument, license, property rights, permit or any
other contract or agreement; (II) more than 65% of the outstanding voting Equity
Interests in any Foreign Subsidiary, (III) any Equity Interest in any
Non-Significant Subsidiary, (IV) any Equity Interest in any Permitted
Syndication Subsidiary or any Permitted Joint Venture Subsidiary to the extent
the pledge of the Equity Interest in such Subsidiary is prohibited by any
applicable Contractual Obligation or requirement of law, (V) any vehicle or
other asset subject to certificate of title, (VI) any minority Equity Interests,
(VIII) any assets with respect to which the Collateral Agent shall reasonably
determine that the cost of creating and/or perfecting a security interest
therein is excessive in relation to the benefit to the Secured Parties or that
the granting or perfection of a security interest therein would violate
applicable law or regulation and (VIII) any assets (other than any General
Intangible, Instrument, license, property right, permit or any other contract or
agreement) owned by any Grantor that are subject to a Lien permitted by
Section 6.02(c) or (n) of the Credit Agreement, to the extent and for so long as
such Lien exists and the terms of the Indebtedness or other obligations secured
thereby prevent the grant of a security interest in such assets hereunder.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Article 9
Collateral as “all assets” of such Grantor or words of similar effect, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.

 



--------------------------------------------------------------------------------

16

 

(c) The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

(d) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and marketable title to the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent, for the ratable benefit of the Secured Parties, the Security Interest in
such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other person other than any consent or approval that
has been obtained or any other consent where the failure to obtain such consent
could not reasonably be expected to have a Material Adverse Effect.

(b) The Schedules attached hereto have been duly prepared and completed and the
information set forth therein (including (x) the exact legal name of each
Grantor in Schedule I and (y) the jurisdiction of organization of each Grantor
in Schedule I) is true and correct in all material respects as of the Closing
Date. Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
containing a description of the Article 9 Collateral have been prepared by the
Collateral Agent based upon the information provided to the Administrative Agent
and the Secured Parties in the applicable Schedules attached hereto for filing
in each governmental, municipal or other office specified in Schedule I (or
specified by notice from the Borrower to the Administrative Agent after the
Closing Date in the case of filings, recordings or registrations required by
Sections 5.06 or 5.12 of the Credit Agreement), which are all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in the Article 9 Collateral consisting
of United States Patents, Trademarks, Copyrights and exclusive Copyright
Licenses (to the extent that perfection can be achieved by such filings)) that
are necessary to publish notice of and protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable

 



--------------------------------------------------------------------------------

17

 

law with respect to the filing of continuation statements. Each Grantor
represents and warrants that a fully executed short form agreement in form and
substance reasonably satisfactory to the Collateral Agent, and containing a
description of all Article 9 Collateral consisting of pending and issued United
States Patents and United States Trademarks and United States Copyrights will be
delivered to the Collateral Agent as of or prior to the Closing Date for timely
recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C.
§205 and the regulations thereunder.

(c) As of the Closing Date, Schedule I correctly sets forth (i) the exact legal
name of each Grantor, as such name appears in its respective certificate of
formation; (ii) the jurisdiction of formation of each Grantor that is a
registered organization; (iii) the Organizational Identification Number, if any,
issued by the jurisdiction of formation of each Grantor that is a registered
organization; (iv) the chief executive office of each Grantor; and (v) all
locations where Grantor maintains any material books or records relating to any
Accounts Receivables.

(d) As of the Closing Date, Schedule V correctly sets forth, with respect to
each Mortgaged Property, (i) the exact name of the person that owns such
property as such name appears in its certificate of formation or other
organizational document; (ii) if different from the name identified pursuant to
clause (i), the exact name of the current record owner of such property
reflected in the records of the filing office for such property identified
pursuant to the following clause (iii); and (iii) the filing office in which a
mortgage with respect to such property must be filed or recorded in order for
the Collateral Agent to obtain a perfected security interest therein.

(e) As of the Closing Date, Schedule VI correctly sets forth, in proper form for
filing with (a) the United States Patent and Trademark Office a list of each
issued and pending Patents and Trademarks, including, as applicable, the name of
the registered owner and the registration number of each Patent and Trademark
owned by any Grantor and (b) the United States Copyright Office a list of each
Copyright, including the name of the registered owner and the registration
number of each Copyright owned by any Grantor.

(f) The Security Interest constitutes (i) a legal and valid security interest in
all Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the qualifications and filings described in
Section 4.02(b) (including payment of applicable fees in connection therewith),
a perfected security interest in all Article 9 Collateral in which and to the
extent a security interest may be perfected by filing, recording or registering
a financing statement or analogous document in the United States (or any
political subdivision thereof) and its territories and possessions pursuant to
the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) a security interest that shall be perfected in all Article 9 Collateral in
which a security interest may be perfected upon the receipt and recording of
this Agreement or a fully executed short form agreement with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable. The Security Interest is and shall be prior to any other Lien on any
of the Article 9 Collateral, other than Liens expressly

 



--------------------------------------------------------------------------------

18

 

permitted pursuant to Section 6.02 of the Credit Agreement or the other Loan
Documents that have priority as a matter of law.

(g) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement or the other Loan Documents. No Grantor has filed or consented
to the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Grantor assigns any Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with the United States Patent and Trademark Office or the United States
Copyright Office, (iii) any notice under the Assignment of Claims Act, or
(iv) any assignment in which any Grantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
any foreign governmental, municipal or other office, which financing statement
or analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement or the other Loan Documents. As of the
Closing Date, no Grantor holds any Commercial Tort Claims in an amount in excess
of $5,000,000 except as indicated on Schedule VII.

SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change in (i) its legal name and/or address,
(ii) its identity or type of organization or corporate structure, (iii) its
Federal Taxpayer Identification Number or organizational identification number
or (iv) its jurisdiction of organization. Each Grantor agrees promptly to
provide the Collateral Agent with certified organizational documents reflecting
any of the changes described in the first sentence of this paragraph. Each
Grantor agrees not to effect or permit any change referred to in the first
sentence of this paragraph unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Article 9 Collateral (with
respect to priority, subject to the ABL Intercreditor Agreement). Each Grantor
agrees promptly to notify the Collateral Agent if any material portion of the
Article 9 Collateral owned or held by such Grantor is damaged or destroyed.

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records (in all material respects) with respect to the Article 9
Collateral owned by it as is consistent with its current practices and in
accordance with such prudent and standard practices used in industries that are
the same as or similar to those in which such Grantor is engaged, but in any
event to include complete accounting records (in all material respects)
indicating all material payments and proceeds received with respect to any part
of the Article 9 Collateral.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.04(a) of the Credit
Agreement, the Borrower shall deliver to the Collateral Agent a certificate
executed by a Responsible Officer of the Borrower setting forth in the format of
Schedule VI all Intellectual

 



--------------------------------------------------------------------------------

19

 

Property of any Grantor in existence on the date thereof that, if it had existed
on the Closing Date, would have been required to be listed in such Schedule, and
not then listed on such Schedules or previously so identified to the Collateral
Agent.

(d) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

(e) Each Grantor agrees, at its own expense, promptly to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to obtain, preserve, protect and perfect (to the extent that
perfection can be achieved under any applicable law by such filings and actions)
the Security Interest and the rights and remedies created hereby, including the
payment of any fees and Taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith; provided that no Grantor shall be
required to enter into a control agreement with respect to any Excluded Account.
If any amount payable to any Grantor under or in connection with any of the
Article 9 Collateral shall be or become evidenced by any promissory note or
other instrument with a face amount in excess of $1,000,000, such note or
instrument shall be promptly pledged and delivered to the Collateral Agent, duly
endorsed in a manner reasonably satisfactory to the Collateral Agent.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule VI or adding additional schedules
hereto to identify specifically any asset or item of a Grantor that may, in the
Collateral Agent’s reasonable judgment, constitute Copyrights, Licenses, Patents
or Trademarks; provided that any Grantor shall have the right, exercisable
within 30 days after it has been notified by the Collateral Agent of the
specific identification of such Collateral, to advise the Collateral Agent in
writing of any inaccuracy of the representations and warranties made by such
Grantor hereunder with respect to such Collateral. Each Grantor agrees that it
will use its commercially reasonable efforts to take such action as shall be
necessary, and which the Collateral Agent may from time to time reasonably
request, in order that all representations and warranties hereunder shall be
true and correct in all material respects with respect to such Collateral within
45 days after the date it has been notified by the Collateral Agent of the
specific identification of such Collateral and any such request.

(f) Without limiting the provisions of Section 5.07 of the Credit Agreement, the
Collateral Agent and such persons as the Collateral Agent may designate shall
have the right to inspect, subject to a reasonable prior notice to each Grantor,
the Article 9 Collateral, all records related thereto (and to make extracts and
copies from such records) and the premises upon which any of the Article 9
Collateral is located, to

 



--------------------------------------------------------------------------------

20

 

discuss the applicable Grantor’s affairs with the officers of such Grantor and
its independent accountants and to verify the existence, validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Article 9 Collateral, including, in the case of Accounts or other
Article 9 Collateral in the possession of any third person, after the occurrence
and during the continuance of an Event of Default, by contacting Account Debtors
or the third person possessing such Article 9 Collateral for the purpose of
making such a verification, subject in each case to the requirements of
applicable law, including healthcare laws, data privacy and third party
confidentiality obligations all at the expense of the Borrower; provided that,
except as set forth in Section 5.07(b) of the Credit Agreement and excluding any
such visits and inspections during the continuation of an Event of Default, only
one such visit during any fiscal year shall be at the Borrower’s expense. The
Collateral Agent shall have the absolute right to share any information it gains
from such inspection or verification with any Secured Party, subject in each
case to the requirements of applicable law, including healthcare laws, data
privacy and third party confidentiality obligations.

(g) At its option, upon the occurrence and during the continuation of a Default
or an Event of Default, the Collateral Agent may with five Business Days’, prior
written notice to the relevant Grantor discharge past due Taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Article 9 Collateral and not expressly permitted
pursuant to Section 5.03 or Section 6.02 of the Credit Agreement, and may pay
for the maintenance and preservation of the Article 9 Collateral to the extent
any Grantor fails to do so as required by the Credit Agreement or this
Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent within five Business Days after written demand for any
reasonable payment made or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided, however, that nothing
in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

(h) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other person valued in excess of $1,000,000 to secure
payment and performance of an Account, such Grantor shall promptly assign such
security interest to the Collateral Agent for the ratable benefit of the Secured
Parties. Such assignment need not be filed of public record unless necessary to
continue the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other person granting the security
interest.

(i) Except to the extent otherwise expressly agreed by the Collateral Agent,
each Grantor shall remain liable to observe and perform all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral, all in accordance with the
terms and conditions thereof, and each Grantor jointly and severally agrees to
indemnify and hold

 



--------------------------------------------------------------------------------

21

 

harmless the Collateral Agent and the Secured Parties from and against any and
all liability for such performance in accordance with Section 7.06 of this
Agreement.

(j) No Grantor shall make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral or permit any notice to be filed under the
Assignment of Claims Act, except, in each case, as expressly permitted by
Section 6.02 of the Credit Agreement. No Grantor shall make or permit to be made
any transfer of the Article 9 Collateral, except as permitted by the Credit
Agreement.

(k) No Grantor will, without the Collateral Agent’s prior written consent, grant
any extension of the time of payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof (unless the aggregate amount of such compromised or settled
Accounts in any fiscal year is not in excess of $5,000,000), release, wholly or
partly, any person liable for the payment thereof (unless the aggregate amount
of such compromised or settled Accounts in any fiscal year is not in excess of
$5,000,000) or allow any credit or discount whatsoever thereon (unless the
aggregate amount of such compromised or settled Accounts in any fiscal year is
not in excess of $5,000,000), other than extensions, credits, discounts,
compromises, compoundings or settlements in each case granted or made in the
ordinary course of business.

(l) Each Grantor, at its own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 5.02 of the Credit
Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto (provided that the Collateral Agent shall give five Business
Days’ prior written notice to such Grantor prior to exercising its rights in
such capacity). In the event that any Grantor at any time or times shall fail to
obtain or maintain any of the policies of insurance required hereby or under the
Credit Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of any Grantor hereunder or any Default or Event of Default, in its sole
reasonable discretion, upon notice to the Grantors, obtain and maintain such
policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent reasonably deems advisable. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, out-of-pocket expenses and other
charges relating thereto, shall be payable, within five Business Days of written
demand (accompanied by supporting documentation therefor in reasonable detail)
by the Grantors to the Collateral Agent and shall be additional Obligations
secured hereby.

 



--------------------------------------------------------------------------------

22

 

SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Article 9 Collateral, each Grantor agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments (other than (x) any Instruments in an amount no greater than
$1,000,000 and (y) any Instruments representing loans or advances permitted
under Section 6.04(c) of the Credit Agreement, to the extent such Instruments
represent Indebtedness excluded from the requirements of subclause (ii) of such
Section), that have not been pledged hereunder, such Grantor shall forthwith
endorse, assign and deliver the same to the Collateral Agent or, prior to the
Discharge of Term Loan/Notes Obligations and with respect to Term Loan/Notes
Priority Collateral, deliver the same to the Term Loan Collateral Agent, as
gratuitous bailee, accompanied by such undated instruments of endorsement,
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.

(b) Investment Property. Without limiting each Grantor’s obligations under
Article III, if any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent, either
(i) cause the issuer to agree to comply with instructions from the Collateral
Agent as to such securities, without further consent of any Grantor or such
nominee, or (ii) arrange for the Collateral Agent to become the registered owner
of the securities.

(c) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any material Electronic Chattel Paper or
any material “transferable record”, as that term is defined in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, such Grantor shall promptly notify the Collateral Agent
thereof and, at the reasonable request of the Collateral Agent, shall take such
action as the Collateral Agent may reasonably request to vest in the Collateral
Agent or, prior to the Discharge of Term Loan/Notes Obligations and with respect
to the Term Loan/Notes Priority Collateral, to the Term Loan Collateral Agent,
as gratuitous bailee, control under New York UCC Section 9-105 of such
Electronic Chattel Paper or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Collateral Agent agrees with such
Grantor that the Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for the Grantor to
make alterations to the Electronic Chattel Paper or transferable record
permitted under UCC Section 9-105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the

 



--------------------------------------------------------------------------------

23

 

Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record. Notwithstanding the foregoing,
no Grantor shall be obligated to deliver to the Collateral Agent any Electronic
Chattel Paper held by such Grantor with a face amount less than $1,000,000,
provided that the aggregate face amount of the Electronic Chattel Paper so
excluded pursuant to this sentence shall not exceed $10,000,000 at any time.

(d) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit with a face amount exceeding $2,000,000 now or hereafter issued
in favor of such Grantor, such Grantor shall promptly notify the Collateral
Agent thereof and, at the request and option of the Collateral Agent, such
Grantor shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under the letter of credit or (ii) arrange
for the Collateral Agent to become the transferee beneficiary of the letter of
credit, with the Collateral Agent agreeing, in each case, that the proceeds of
any drawing under the letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred or is continuing.

(e) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5,000,000,
the Grantor shall promptly notify the Collateral Agent thereof in a writing
signed by such Grantor including a summary description of such claim and grant
to the Collateral Agent, for the ratable benefit of the Secured Parties, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral. In
each case unless otherwise decided by such Grantor in its reasonable business
judgment or such Collateral is not material to the business of such Grantor:

(a) Each Grantor agrees that it will not, and will not permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number to the extent necessary and
sufficient to establish and preserve its maximum rights under applicable patent
laws, to the extent required by applicable law.

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable

 



--------------------------------------------------------------------------------

24

 

law, to the extent required by applicable law and (iv) not knowingly use or
knowingly permit the use of such Trademark in violation of any third party
rights.

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a material Copyright or exclusive Copyright License,
continue to publish, reproduce, display, adopt and distribute the work with
appropriate copyright notice to the extent necessary and sufficient to establish
and preserve its maximum rights under applicable copyright laws, to the extent
required by applicable law.

(d) Each Grantor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to the conduct of its business has or is
likely to become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development (including the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office or any court or
similar office of any country) regarding such Grantor’s ownership of any such
Patent, Trademark, Copyright or exclusive Copyright License, its right to
register the same, or its right to keep and maintain the same.

(e) If any Grantor, either itself or through any agent, employee, licensee or
designee, files an application for any Patent, Trademark, Copyright or exclusive
Copyright License (or for the registration of any Trademark, Copyright or
exclusive Copyright License) with the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States, or otherwise acquires any such Patent,
Trademark, Copyright or exclusive Copyright License (or any application with
respect thereto), the Grantor shall so notify the Collateral Agent, and, upon
request of the Collateral Agent, shall execute and deliver any and all
agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Security Interest in such Patent, Trademark
or Copyright, and each Grantor hereby appoints the Collateral Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes,
all acts of such attorney being hereby ratified and confirmed.

(f) Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States, to maintain and pursue each material
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks, Copyrights or exclusive Copyright Licenses that
is material to the conduct of any Grantor’s business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with good business judgment,
to initiate opposition, interference and cancellation proceedings against third
parties.

 



--------------------------------------------------------------------------------

25

 

(g) In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third person, such Grantor promptly shall notify
the Collateral Agent and shall, if consistent with good business judgment,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions, if consistent with good business judgment, as are reasonably
appropriate under the circumstances to protect such Article 9 Collateral.

(h) Upon the occurrence and during the continuance of an Event of Default, upon
the reasonable request of the Collateral Agent, each Grantor shall use its best
efforts to obtain all requisite consents or approvals by the licensor of each
Copyright License, Patent License or Trademark License, and each other material
License, to effect the assignment of all such Grantor’s right, title and
interest thereunder to the Collateral Agent, for the ratable benefit of the
Secured Parties, or its designee.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property or Licenses, on demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Article 9 Collateral by the applicable Grantor to the Collateral
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Article 9 Collateral
throughout the world on such terms and conditions and in such manner as the
Collateral Agent shall determine (other than in violation of any then-existing
licensing arrangements to the extent that waivers cannot be obtained), and
(b) with or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the requirements of applicable
law, including any applicable healthcare laws, to sell or otherwise dispose of
all or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate. The Collateral Agent
shall be authorized at any such sale (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent

 



--------------------------------------------------------------------------------

26

 

shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a

 



--------------------------------------------------------------------------------

27

 

judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. To the fullest extent
permitted under applicable law, any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 5.02. Application of Proceeds. Subject to the terms of the ABL
Intercreditor Agreement, if an Event of Default shall have occurred and is
continuing, the Collateral Agent shall apply the proceeds of any collection,
sale, foreclosure or other realization upon any Collateral, including any
Collateral consisting of cash, as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent or the Collateral Agent (in their
respective capacities as such hereunder or under any other Loan Document, as
applicable) in connection with such collection, sale, foreclosure or realization
or otherwise in connection with this Agreement, any other Loan Document or any
of the Obligations, including all court costs and the fees and expenses of its
agents and legal counsel, the repayment of all advances made by the
Administrative Agent and/or the Collateral Agent hereunder or under any other
Loan Document on behalf of any Grantor and any other reasonable out-of-pocket
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document, as applicable;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent and any
Issuing Bank pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

THIRD, to pay accrued but unpaid interest on any Protective Advances;

FOURTH, to pay the principal of any Protective Advances;

FIFTH, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

SIXTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion (subject to the ABL
Intercreditor Agreement) as to the time of application of any such proceeds,
moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 



--------------------------------------------------------------------------------

28

 

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors), to use, license or sublicense
any of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral Agent
may be exercised, at the option of the Collateral Agent, and shall be effective
only upon the occurrence and during the continuation of an Event of Default;
provided, however, that any license, sublicense or other transaction entered
into by the Collateral Agent in accordance herewith shall be binding upon each
Grantor notwithstanding any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (a) to the fullest extent permitted by
applicable Federal Securities Laws, may proceed to make such a sale whether or
not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a limited number of potential
purchasers (including a single potential purchaser) to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as

 



--------------------------------------------------------------------------------

29

 

aforesaid or if more than a limited number of purchasers (or a single purchaser)
were approached. The provisions of this Section 5.04 will apply notwithstanding
the existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided in Section 6.01, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the Closing Date and the
denominator shall be the aggregate net worth of all the Guarantors on the
Closing Date (or, in the case of any Guarantor becoming a party hereto after the
Closing Date, the date on which such party became a Guarantor hereunder). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 6.02 shall be subrogated to the rights of such Claiming Guarantor
under Section 6.01 to the extent of such payment.

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the payment in full in cash of the
Obligations (other than contingent indemnification obligations for which no
claim has been made). No failure on the part of the Borrower or any Guarantor to
make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of its
obligations hereunder.

 



--------------------------------------------------------------------------------

30

 

(b) The Borrower and each Guarantor hereby agree that all Indebtedness and other
monetary obligations owed by it to the Borrower or any Subsidiary shall be fully
subordinated to the payment in full in cash of the Obligations; provided that,
as long as no Event of Default shall have occurred and be continuing, nothing in
this Section 6.03(b) shall prohibit any payments or distributions permitted by
the Credit Agreement.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Borrower as
provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument relating
to the foregoing, (c) any exchange, release or non-perfection of any Lien on
other collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders, the Issuing Banks and the other Secured
Parties and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any Lender, any Issuing Bank or any other Secured Party or
on their behalf and notwithstanding that the Collateral Agent, any Issuing Bank,
any Lender or any other Secured Party may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan, or any fee or
any other amount payable under any Loan Document is outstanding and unpaid or
the aggregate L/C Exposure does not equal zero (except for outstanding Letters
of Credit subject to arrangements satisfactory to the Administrative Agent and
the applicable Issuing Bank) and so long as the Commitments have not expired or
terminated.

 



--------------------------------------------------------------------------------

31

 

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and permitted assigns, except that no Loan Party
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein or in the Collateral (and any such assignment or transfer
shall be void) except as expressly contemplated or permitted by this Agreement
or the Credit Agreement. This Agreement shall be construed as a separate
agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and permitted assigns of such party; and all covenants,
promises and agreements by or on behalf of any Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and permitted assigns.

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b) Without limitation or duplication of its indemnification obligations under
the other Loan Documents, each Grantor jointly and severally agrees to indemnify
the Collateral Agent and the other Indemnitees against, and hold each Indemnitee
harmless from, any and all actual losses, claims, damages, liabilities,
penalties and related reasonable out of pocket expenses, including the
reasonable fees, charges and disbursements of one counsel in each relevant
jurisdiction (and any such additional counsel, if necessary, as a result of
actual or potential conflicts of interest) for all Indemnitees, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of, the execution, delivery or performance of this Agreement or any
agreement or instrument contemplated hereby or any claim, litigation,
investigation or proceeding relating to any of the foregoing or to the
Collateral, regardless of whether any Indemnitee is a party thereto or whether
initiated by a third party or by a Loan Party or any Affiliate thereof;
provided, however, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities,
penalties or related expenses are determined by a court of competent
jurisdiction by final judgment to have resulted from the gross negligence or
wilful misconduct of such Indemnitee. To the extent permitted by applicable law,
neither any Grantor nor the Collateral Agent nor any Indemnitee shall assert,
and each hereby waives any claim against any Indemnitee, any Grantor and the
Collateral Agent, on any theory of liability,

 



--------------------------------------------------------------------------------

32

 

for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of proceeds thereof.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.06 shall be payable within 30 days after written demand therefor
and shall bear interest, on and from the date of demand, at the rate specified
in Section 2.06(a) of the Credit Agreement.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent as the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor (provided, that to
the extent written notice is not required hereunder, the Collateral Agent shall
use commercially reasonable efforts to provide notice to such Grantor, though
its rights hereunder are not conditioned thereon) (a) to receive, endorse,
assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof, (b) upon three Business Days’ prior written notice to such Grantor, to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral, (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral, (d) upon three
Business Days’ prior written notice to such Grantor, to send verifications of
Accounts Receivable to any Account Debtor, (e) to commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral, (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral, (g) upon three Business Days’ prior written notice to
such Grantor, to notify, or to require any Grantor to notify, Account Debtors to
make payment directly to the Collateral Agent, and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement in accordance with its terms, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, however, that nothing herein contained
shall be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the

 



--------------------------------------------------------------------------------

33

 

Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, wilful misconduct or bad faith.

SECTION 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, the Administrative Agent, any Issuing Bank, any Lender or any other
Secured Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver hereof or thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent, the Administrative Agent, the Issuing
Banks, the Lenders and the other Secured Parties hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of any Loan Document
or consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

(b) Subject to the terms of the ABL Intercreditor Agreement, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Collateral
Agent (acting at the direction, or with the consent, of the Required Lenders)
and the Loan Party or Loan Parties with respect to which such waiver, amendment
or modification is to apply, subject to any consent required in accordance with
Section 9.08 of the Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY

 



--------------------------------------------------------------------------------

34

 

HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission or electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, the Administrative Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Grantor or its
properties in the courts of any jurisdiction.

 



--------------------------------------------------------------------------------

35

 

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 7.14. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each of the parties hereto hereby irrevocably consents to service of process
in the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

SECTION 7.15. Termination or Release. (a) Subject to Section 2.04, this
Agreement, the guarantees made herein, the Security Interest, the pledge of the
Pledged Collateral and all other security interests granted hereby shall
automatically terminate and be released when all the Obligations (other than
contingent indemnification obligations for which no claim has been made) have
been paid in full in cash and the Lenders have no further commitment to lend
under the Credit Agreement, the aggregate L/C Exposure has been reduced to zero
(or the only outstanding Letters of Credit have become subject to arrangements
reasonably satisfactory to the Administrative Agent and the applicable Issuing
Bank) and the Issuing Banks have no further obligations to issue Letters of
Credit under the Credit Agreement.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interests created hereunder in the Collateral of such
Subsidiary Guarantor shall be automatically released upon the consummation of
any transaction permitted by the Credit Agreement (or consented to in writing
pursuant to Section 9.08 of the Credit Agreement) as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary, or in accordance with
Section 9.09(c) of the Credit Agreement.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not the Borrower or a
Guarantor (including any Permitted Securitization Transaction), or, upon the
effectiveness of any written consent to the release of the Security Interest
granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the Security Interest in such Collateral shall be automatically
released.

(d) Upon notification by the Borrower to the Collateral Agent that a Subsidiary
Guarantor is a Non-Significant Subsidiary, and would not be required to become a
Guarantor in accordance with the Credit Agreement, the Collateral Agent shall
release the obligations of such Subsidiary hereunder and the Security Interests
created hereunder in the Collateral of such Subsidiary Guarantor.

(e) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Uniform Commercial Code termination

 



--------------------------------------------------------------------------------

36

 

statements and similar documents that such Grantor shall reasonably request to
evidence such termination or release, and all assignments or other instruments
of transfer as may be necessary to reassign to such Grantor all rights, titles
and interests in any relevant Intellectual Property as may have been assigned to
the Collateral Agent and/or its designees, subject to any disposition thereof
that may have been made by the Collateral Agent and/or its designees in
accordance with the terms of this Agreement, and all rights and license granted
to the Collateral Agent and/or its designees in or to any such Intellectual
Property pursuant to this Agreement shall automatically and immediately
terminate and all rights shall automatically and immediately revert to such
Grantor. Any execution and delivery of documents pursuant to this Section 7.15
shall be without recourse to or representation or warranty by the Collateral
Agent or any Secured Party. Without limiting the provisions of Section 7.06, the
Borrower shall reimburse the Collateral Agent upon demand for all costs and out
of pocket expenses, including the reasonable fees, charges and expenses of
counsel, incurred by it in connection with any action contemplated by this
Section 7.15.

SECTION 7.16. Additional Subsidiaries. Any Subsidiary that is required to become
a party hereto pursuant to Section 5.12 of the Credit Agreement shall enter into
this Agreement as a Subsidiary Guarantor and a Grantor upon becoming such a
Subsidiary. Upon execution and delivery by the Collateral Agent and such
Subsidiary of a supplement in the form of Exhibit A hereto, such Subsidiary
shall become a Subsidiary Guarantor and a Grantor hereunder with the same force
and effect as if originally named as a Subsidiary Guarantor and a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.

SECTION 7.17. Right of Setoff. If an Event of Default shall have occurred and is
continuing, each Secured Party and its Affiliates hereby are authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all Collateral (including any deposits (general or special,
time or demand, provisional or final (other than tax accounts, trust accounts or
payroll accounts))) at any time held and other obligations at any time owing by
such Secured Party or any of its Affiliates to or for the credit or the account
of any Grantor against any and all of the obligations of such Grantor now or
hereafter existing under this Agreement and the other Loan Documents held by
such Secured Party, provided that at such time such obligations are due or
payable. The rights of each Secured Party and its Affiliates under this
Section 7.17 are in addition to other rights and remedies (including other
rights of setoff) which such Secured Party or its Affiliates may have. The
applicable Secured Party shall notify such Grantor and the Collateral Agent of
any such setoff and application made by such Secured Party, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such setoff and application under this Section.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, each Secured Party expressly waives its right of setoff (and any
similar right including bankers’ liens) with respect to all lockboxes,
collection accounts and other cash management accounts maintained by any Grantor
and into which any collections for

 



--------------------------------------------------------------------------------

37

 

Government Accounts are deposited. For purposes hereof, “Government Accounts”
shall mean all accounts on which any federal or state government unit or any
intermediary for any federal or state government unit is the obligor.

SECTION 7.18. ABL INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES ARE SUBJECT TO THE PROVISIONS OF THE ABL INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS
OF THE ABL INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE ABL
INTERCREDITOR AGREEMENT SHALL CONTROL.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

   




    CHS/COMMUNITY HEALTH SYSYEMS, INC.,


        as the Borrower and a Grantor

    By:    

        /s/ Edward W. Lomicka

   

    Name: Edward W. Lomicka

   

    Title:   Vice President and Treasurer

   




    COMMUNITY HEALTH SYSYEMS, INC.,


        as Parent, a Grantor and a Guarantor

    By:    

        /s/ Edward W. Lomicka

   

    Name: Edward W. Lomicka

   

    Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

  Abilene Hospital, LLC,
Abilene Merger, LLC,
Affinity Health Systems, LLC,
Affinity Hospital, LLC,
Berwick Hospital Company, LLC,
Biloxi H.M.A., LLC,
Birmingham Holdings II, LLC,
Birmingham Holdings, LLC,
Bluefield Holdings, LLC,
Bluefield Hospital Company, LLC,
Bluffton Health System LLC,
Brandon HMA, LLC,
Brownwood Hospital, L.P.,
Brownwood Medical Center, LLC,
Bullhead City Hospital Corporation,
Bullhead City Hospital Investment Corporation,
Campbell County HMA, LLC,
Carlsbad Medical Center, LLC,
Carolinas Holdings, LLC,
Carolinas JV Holdings General, LLC,
Carolinas JV Holdings, L.P.,
Central Florida HMA Holdings, LLC,
Central States HMA Holdings, LLC,
Chester HMA, LLC,
Chestnut Hill Health System, LLC,
CHHS Holdings, LLC,
CHHS Hospital Company, LLC,
CHS Pennsylvania Holdings, LLC,
CHS Receivables Funding, LLC
CHS Tennessee Holdings, LLC,
CHS Virginia Holdings, LLC,
Citrus HMA, LLC,
Clarksville Holdings II, LLC,
Clarksville Holdings, LLC,
Cleveland Hospital Company, LLC,
Cleveland Tennessee Hospital Company, LLC,
Clinton HMA, LLC,
Coatesville Hospital Corporation,
Cocke County HMA, LLC,
College Station Hospital, L.P.,
College Station Medical Center, LLC,
    as Grantors and Subsidiary Guarantors

     By:     

        /s/ Edward W. Lomicka

        Name: Edward W. Lomicka         Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

  College Station Merger, LLC,
Community Health Investment Company, LLC,
CP Hospital GP, LLC,
CPLP, LLC,
Crestwood Healthcare, L.P.,
Crestwood Hospital LP, LLC,
Crestwood Hospital, LLC,
CSMC, LLC,
Deaconess Holdings, LLC,
Deaconess Hospital Holdings, LLC,
Desert Hospital Holdings, LLC,
Detar Hospital, LLC,
DHFW Holdings, LLC,
Dukes Health System, LLC,
Dyersburg Hospital Company, LLC,
Emporia Hospital Corporation,
Florida HMA Holdings, LLC,
Foley Hospital Corporation,
Fort Smith HMA, LLC,
Frankfort Health Partner, Inc.,
Franklin Hospital Corporation,
Gadsden Regional Medical Center, LLC,
Gaffney H.M.A., LLC,
Granbury Hospital Corporation,
GRMC Holdings, LLC,
Hallmark Healthcare Company, LLC,
Health Management Associates, LLC,
Health Management Associates, LP,
Health Management General Partner I, LLC,
Health Management General Partner, LLC,
HMA Fentress County General Hospital, LLC,
HMA Hospitals Holdings, LP,
HMA Santa Rosa Medical Center, LLC,
HMA Services GP, LLC,
HMA-TRI Holdings, LLC,
Hobbs Medco, LLC,
Hospital Management Associates, LLC,
Hospital Management Services of Florida, LP,
Hospital of Morristown, LLC,
Jackson HMA, LLC,
    as Grantors and Subsidiary Guarantors

  

By:

  

        /s/ Edward W. Lomicka

     

  Name:   Edward W. Lomicka

     

  Title:     Vice President and Treasurer



--------------------------------------------------------------------------------

  Jackson Hospital Corporation,
Jefferson County HMA, LLC,
Kay County Hospital Corporation,
Kay County Oklahoma Hospital Company, LLC,
Kennett HMA, LLC,
Key West HMA, LLC,
Kirksville Hospital Company, LLC,
Knoxville HMA Holdings, LLC,
Lakeway Hospital Company, LLC,
Lancaster Hospital Corporation,
Laredo Texas Hospital Company, L.P.,
Las Cruces Medical Center, LLC,
Lea Regional Hospital, LLC,
Lebanon HMA, LLC,
Longview Clinic Operations Company, LLC,
Longview Medical Center, L.P.,
Longview Merger, LLC,
LRH, LLC,
Lutheran Health Network of Indiana, LLC,
Madison HMA, LLC,
Marshall County HMA, LLC,
Martin Hospital Company, LLC,
Mary Black Health System, LLC,
MCSA, L.L.C.,
Medical Center of Brownwood, LLC,
Metro Knoxville HMA, LLC,
Mississippi HMA Holdings I, LLC,
Mississippi HMA Holdings II, LLC,
Moberly Hospital Company, LLC,
Naples HMA, LLC,
Natchez Hospital Company, LLC,
National Healthcare of Leesville, Inc.,
Navarro Hospital, L.P.,
Navarro Regional, LLC,
NC-DSH, LLC,
Northwest Arkansas Hospitals, LLC,
Northwest Hospital, LLC,
NOV Holdings, LLC,
NRH, LLC,
Oak Hill Hospital Corporation,
    as Grantors and Subsidiary Guarantors

     By:    

        /s/ Edward W. Lomicka

    

  Name:   Edward W. Lomicka

    

  Title:     Vice President and Treasurer



--------------------------------------------------------------------------------

  Oro Valley Hospital, LLC,
Palmer-Wasilla Health System, LLC,
Pasco Regional Medical Center, LLC
Pennsylvania Hospital Company, LLC,
Phoenixville Hospital Company, LLC,
Poplar Bluff Regional Medical Center, LLC,
Port Charlotte HMA, LLC
Pottstown Hospital Company, LLC,
Punta Gorda HMA, LLC,
QHG Georgia Holdings II, LLC
QHG Georgia Holdings, Inc.
QHG Georgia, LP,
QHG of Bluffton Company, LLC,
QHG of Clinton County, Inc.,
QHG of Enterprise, Inc.,
QHG of Forrest County, Inc.,
QHG of Fort Wayne Company, LLC,
QHG of Hattiesburg, Inc.,
QHG of South Carolina, Inc.
QHG of Spartanburg, Inc.,
QHG of Springdale, Inc.,
Regional Hospital of Longview, LLC
River Oaks Hospital, LLC,
River Region Medical Corporation,
ROH, LLC,
Roswell Hospital Corporation,
Ruston Hospital Corporation
Ruston Louisiana Hospital Company, LLC,
SACMC, LLC,
Salem Hospital Corporation,
San Angelo Community Medical Center, LLC,
San Angelo Medical, LLC,
Scranton Holdings, LLC,
Scranton Hospital Company, LLC,
Scranton Quincy Holdings, LLC,
Scranton Quincy Hospital Company, LLC,
Seminole HMA, LLC,
Shelbyville Hospital Company, LLC,
Siloam Springs Arkansas Hospital Company, LLC
Siloam Springs Holdings, LLC,
    as Grantors and Subsidiary Guarantors

  

By:

 

        /s/ Edward W. Lomicka

    

  Name:   Edward W. Lomicka

    

  Title:     Vice President and Treasurer



--------------------------------------------------------------------------------

  Southeast HMA Holdings, LLC,
Southern Texas Medical Center, LLC
Southwest Florida HMA Holdings, LLC,
Statesville HMA, LLC,
Tennessee HMA Holdings, LP,
Tennyson Holdings, LLC,
Tomball Texas Holdings, LLC,
Tomball Texas Hospital Company, LLC,
Triad Healthcare, LLC,
Triad Holdings III, LLC,
Triad Holdings IV, LLC,
Triad Holdings V, LLC,
Triad Nevada Holdings, LLC,
Triad of Alabama, LLC,
Triad-ARMC, LLC,
Triad-El Dorado, Inc.,
Triad-Navarro Regional Hospital Subsidiary, LLC,
Tullahoma HMA, LLC,
Tunkhannock Hospital Company, LLC,
Van Buren H.M.A., LLC,
Venice HMA, LLC,
VHC Medical, LLC,
Vicksburg Healthcare, LLC,
Victoria Hospital, LLC,
Victoria of Texas, L.P.
Virginia Hospital Company, LLC,
Weatherford Hospital Corporation,
Weatherford Texas Hospital Company, LLC,
Webb Hospital Corporation,
Webb Hospital Holdings, LLC,
Wesley Health System LLC,
WHMC, LLC,
Wilkes-Barre Behavioral Hospital Company, LLC
Wilkes-Barre Holdings, LLC,
Wilkes-Barre Hospital Company, LLC
Woodland Heights Medical Center, LLC,
Woodward Health System, LLC
    as Grantors and Subsidiary Guarantors

     By:    

        /s/ Edward W. Lomicka

    

  Name:   Edward W. Lomicka

    

  Title:     Vice President and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Collateral Agent

By:  

        /s/ Joseph M. McShane

 

  Name:  Joseph M. McShane

 

  Title:    Vice President



--------------------------------------------------------------------------------

Schedule I to the Guarantee and

Collateral Agreement

 

EXACT LEGAL NAMES AND OTHER INFORMATION

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 1.   Community Health Systems, Inc.   Delaware   2631063   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 2.   CHS/Community Health Systems, Inc.   Delaware  
2057824   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 3.   Abilene Hospital, LLC   Delaware   3561884  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 4.   Abilene Merger, LLC   Delaware   3561879  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 5.   Affinity Health Systems, LLC   Delaware   4023256
  Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 6.   Affinity Hospital, LLC   Delaware   4023245  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Grandview Medical Center
3690 Grandview Parkway Birmingham, AL 35243

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

7.   Berwick Hospital Company, LLC   Delaware   4447833   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Berwick Hospital Center
701 East 16th Street
Berwick, PA 18603

 

Professional Account Services, Inc.
7000 Commerce Way,
Suite 100
Brentwood, TN 37027

8.   Biloxi H.M.A., LLC   Mississippi   938583   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Merit Health Biloxi
150 Reynoir Street
Biloxi, MS 39530

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------

Schedule I - 2

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 9.   Birmingham Holdings II, LLC   Delaware   4559514   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 10.   Birmingham Holdings, LLC   Delaware   4014204  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 11.   Bluefield Holdings, LLC   Delaware   4812809  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 12.   Bluefield Hospital Company, LLC   Delaware  
4812810   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Bluefield Regional Medical Center
500 Cherry Street
Bluefield, WV 24701

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

13.   Bluffton Health System LLC   Delaware   3089523   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Bluffton Regional Medical Center
303 S. Main Street
Bluffton, IN 46714

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

14.   Brandon HMA, LLC   Mississippi   938712   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Merit Health Rankin
350 Crossgates Boulevard
Brandon, MS 39042

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

15.   Brownwood Hospital, L.P.   Delaware   2967928   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Brownwood Regional Medical Center
1501 Burnet Drive
Brownwood, TX 76801

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

16.   Brownwood Medical Center, LLC   Delaware   2964283   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A

 



--------------------------------------------------------------------------------

Schedule I - 3

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 17.   Bullhead City Hospital Corporation   Arizona   09397220  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Western Arizona Regional Medical Center
2735 Silver Creek Road
Bullhead City, AZ 86442

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

18.   Bullhead City Hospital Investment Corporation   Delaware   3844912  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 19.   Campbell County HMA, LLC   Tennessee   660519  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

LaFollette Medical Center
923 East Central Ave.
LaFollette, TN 37766

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

20.   Carlsbad Medical Center, LLC   Delaware   2964276   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Carlsbad Medical Center
2430 W. Pierce
Carlsbad, NM
88220

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

21.   Carolinas Holdings, LLC   Delaware   4521156   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 22.   Carolinas JV Holdings General, LLC   Delaware  
4521157   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 23.   Carolinas JV Holdings, L.P.   Delaware   4521161
  Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 24.   Central Florida HMA Holdings, LLC   Delaware  
4634571   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A

 



--------------------------------------------------------------------------------

Schedule I - 4

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 25.   Central States HMA Holdings, LLC   Delaware   4634573  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 26.   Chester HMA, LLC   South Carolina   N/A  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Chester Regional Medical Center
One Medical Park Drive
Chester, SC 29706

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

27.   Chestnut Hill Health System, LLC   Delaware   3914878   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 28.   CHHS Holdings, LLC   Delaware   3914324  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 29.   CHHS Hospital Company, LLC   Delaware   3917580
  Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027 30.   CHS Pennsylvania Holdings, LLC   Delaware   4474748  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 31.   CHS Receivables Funding, LLC   Delaware  
5099211   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 32.   CHS Tennessee Holdings, LLC   Delaware   5736132
  Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 33.   CHS Virginia Holdings, LLC   Delaware   4474750
  Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A

 



--------------------------------------------------------------------------------

Schedule I - 5

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 34.   Citrus HMA, LLC   Florida   L08000108791   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Seven Rivers Regional Medical Center
6201 N. Suncoast Blvd.
Crystal River, FL 34428-6712

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

35.   Clarksville Holdings II, LLC   Delaware   5169339   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 36.   Clarksville Holdings, LLC   Delaware   4014187  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 37.   Cleveland Hospital Company, LLC   Tennessee  
289046   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 38.   Cleveland Tennessee Hospital Company, LLC  
Delaware   4589625   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Tennova Healthcare – Cleveland
2305 Chambliss Avenue
Cleveland, TN 37311

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

39.   Clinton HMA, LLC   Oklahoma   3512339859   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Alliance Health Clinton
100 North 30th Street
Clinton, OK 73601

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

40.   Coatesville Hospital Corporation   Pennsylvania   2987105   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Professional Account Services, Inc.

7000 Commerce Way
Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------

Schedule I - 6

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 41.   Cocke County HMA, LLC   Tennessee   660506   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Newport Medical Center
435 Second Street
Newport, TN 37821

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

42.   College Station Hospital, L.P.   Delaware   2967943   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

College Station Medical Center
1604 Rock Prairie Road
College Station, TX 77845

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

43.   College Station Medical Center, LLC   Delaware   2964215   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 44.   College Station Merger, LLC   Delaware   3000998
  Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 45.   Community Health Investment Company, LLC  
Delaware   2066922   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 46.   CP Hospital GP, LLC   Delaware   4072307  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 47.   CPLP, LLC   Delaware   4072308   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 48.   Crestwood Healthcare, L.P.   Delaware   2616459
  Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

College Station Medical Center
1604 Rock Prairie Road
College Station, TX 77845

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------

Schedule I - 7

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 49.   Crestwood Hospital LP, LLC   Delaware   2964362   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 50.   Crestwood Hospital, LLC   Delaware   3000931  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 51.   CSMC, LLC   Delaware   2964231   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 52.   Deaconess Holdings, LLC   Delaware   2575694  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 53.   Deaconess Hospital Holdings, LLC   Delaware  
3931158   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 54.   Desert Hospital Holdings, LLC   Delaware  
4272332   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 55.   Detar Hospital, LLC   Delaware   2947802  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 56.   DHFW Holdings, LLC   Delaware   4562267  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 57.   Dukes Health System, LLC   Delaware   3575662  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Dukes Memorial Hospital
275 West 12th Street
Peru, IN 46970-1698

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------

Schedule I - 8

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 58.   Dyersburg Hospital Company, LLC   Tennessee   435828  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Tennova Healthcare - Dyersburg Regional 400 Tickle Street Dyersburg, TN 38024

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

59.   Emporia Hospital Corporation   Virginia   0514489-4   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Southern Virginia Regional Medical Center
727 North Main
Street Emporia, VA 23847

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

60.   Florida HMA Holdings, LLC   Delaware   4634568   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 61.   Foley Hospital Corporation   Alabama   208-366  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

South Baldwin Regional Medical Center
1613 North McKenzie Street
Foley, AL 36535

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

62.   Fort Smith HMA, LLC   Arkansas   800164237   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Sparks Regional Medical Center
PO Box 2406
(1001 Towson Ave.)
Fort Smith, AR 72902

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

63.   Frankfort Health Partner, Inc.   Indiana   1997030055   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A

 



--------------------------------------------------------------------------------

Schedule I - 9

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 64.   Franklin Hospital Corporation   Virginia   0529059-8  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Southampton Memorial Hospital
100 Fairview Drive
Franklin, VA 23851

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

65.   Gadsden Regional Medical Center, LLC   Delaware   4275573   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Gadsden Regional Medical Center
1007 Goodyear Avenue
Gadsden, AL 35903

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

66.   Gaffney H.M.A., LLC   South Carolina   N/A   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Mary Black Health System – Gaffney
1530 North Limestone Street
Gaffney, SC 29340

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

67.   Granbury Hospital Corporation   Texas   142527600   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Lake Granbury Medical Center
1310 Paluxy Road
Granbury, TX 76048

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

68.   GRMC Holdings, LLC   Delaware   4272335   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    5800 Tennyson Parkway
Plano, TX 75024 69.   Hallmark Healthcare Company, LLC   Delaware   924764  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 70.   Health Management Associates, LLC   Delaware  
879607   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A

 



--------------------------------------------------------------------------------

Schedule I - 10

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 71.   Health Management Associates, LP   Delaware   4769167  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 72.   Health Management General Partner I, LLC  
Delaware   5267241   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 73.   Health Management General Partner, LLC  
Delaware   5266667   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 74.   HMA Fentress County General Hospital, LLC  
Tennessee   0160892   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Tennova Healthcare - Jamestown
436 Central Avenue
West Jamestown, TN
38556

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

75.   HMA Hospitals Holdings, LP   Delaware   4634558   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 76.   HMA Santa Rosa Medical Center, LLC   Florida  
L08000118053   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Santa Rosa Medical Center
6002 Berryhill Road
Milton, FL 32570

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

77.   HMA Services GP, LLC   Delaware   5266665   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 78.   HMA-TRI Holdings, LLC   Delaware   5835808  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 79.   Hobbs Medco, LLC   Delaware   3000933  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A

 



--------------------------------------------------------------------------------

Schedule I - 11

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 80.   Hospital Management Associates, LLC   Florida   L13000001937  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 81.   Hospital Management Services of Florida, LP  
Florida   A13000000018   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 82.   Hospital of Morristown, LLC   Tennessee   264618
  Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Lakeway Regional Hospital
726 McFarland
Street
Morristown, TN 37814

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

83.   Jackson HMA, LLC   Mississippi   938738   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Merit Health Central
1850 Chadwick Drive
Jackson, MS 39204

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

84.   Jackson Hospital Corporation   Tennessee   435834   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 85.   Jefferson County HMA, LLC   Tennessee   660508  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Jefferson Memorial Hospital
110 Hospital Drive
Jefferson City, TN

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

86.   Kay County Hospital Corporation   Oklahoma   1912092200   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A

 



--------------------------------------------------------------------------------

Schedule I - 12

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 87.   Kay County Oklahoma Hospital Company, LLC   Oklahoma  
3512092198   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

AllianceHealth
Ponca City
1900 North 14th
Street
Ponca City, OK
74601

 

Professional Account Services, Inc.
7000 Commerce
Way
Suite 100
Brentwood, TN
37027

88.   Kennett HMA, LLC   Missouri   00538970   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Twin Rivers Regional Medical Center
1301 First Street
Kennett, MO 638572525

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

89.   Key West HMA, LLC   Florida   L08000108767   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Lower Keys Medical Center
5900 College Road
Key West, Florida 33040

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

90.   Kirksville Hospital Company, LLC   Delaware   4447853   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 91.   Knoxville HMA Holdings, LLC   Tennessee   660504
  Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 92.   Lakeway Hospital Company, LLC   Tennessee  
278113   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A

 



--------------------------------------------------------------------------------

Schedule I - 13

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 93.   Lancaster Hospital Corporation   Delaware   2436981   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Ponca City Medical Center
1900 North 14th Street
Ponca City, OK 74601

 

Professional Account Services, Inc.
7000 Commerce Way,
Suite 100
Brentwood, TN
37027

94.   Laredo Texas Hospital Company, L.P.   Texas   800237874   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Laredo Medical
Center
1700 East Saunders
Laredo, TX 78041

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

95.   Las Cruces Medical Center, LLC   Delaware   3306969   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

MountainView Regional Medical Center
4311 East Lohman Avenue
Las Cruces, NM 88011

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

96.   Lea Regional Hospital, LLC   Delaware   2964402   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Lea Regional Medical Center
5419 N. Lovington Hwy
Hobbs, NM 88240

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

97.   Lebanon HMA, LLC   Tennessee   453277   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Tennova Healthcare - Lebanon
1411 W. Baddour Parkway
Lebanon, TN 370872513

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

98.   Longview Clinic Operations Company, LLC   Delaware   5118886   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A

 



--------------------------------------------------------------------------------

Schedule I - 14

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 99.   Longview Medical Center, L.P.   Delaware   2964553   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Longview Regional Medical Center
2901 N. Fourth Street
(P.O. Box 14000 / zip 75607)
Longview, TX 75605

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

100.     Longview Merger, LLC   Delaware   3000918   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 101.   LRH, LLC   Delaware   2964430   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 102.   Lutheran Health Network of Indiana, LLC  
Delaware   2964221   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 103.   Madison HMA, LLC   Mississippi   938594  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Merit Health
Madison
161 River Oaks Drive
PO Box 1607 (zip code 39046-1607)
Canton, MS 39046

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

104.   Marshall County HMA, LLC   Oklahoma   3512339852   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

AllianceHealth
Madill
901 S. 5th Ave.
Madill, OK 73446

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

105.   Martin Hospital Company, LLC   Tennessee   435833   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Tennova Healthcare – Volunteer Martin
161 Mt. Pelia Road
Martin, TN 38237

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------

Schedule I - 15

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 106.     Mary Black Health System LLC   Delaware   2623318  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Mary Black Health System – Spartanburg
1700 Skylyn Drive
Spartanburg, SC 29307

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

107.   MCSA, L.L.C.   Arkansas   100129761   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Medical Center of South Arkansas
700 W. Grove Street
El Dorado, AR 71730

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

108.   Medical Center of Brownwood, LLC   Delaware   2964442   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 109.   Metro Knoxville HMA, LLC   Tennessee   660505  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

North Knoxville Medical Center
7565 Dannaher Drive
Powell, TN 37849

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

110.   Mississippi HMA Holdings I, LLC   Delaware   4634574   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 111.   Mississippi HMA Holdings II, LLC   Delaware  
4634575   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067    N/A 112.   Moberly Hospital Company, LLC   Delaware  
4447851   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Moberly Regional Medical Center
1515 Union Avenue
Moberly, MO 65270

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------

Schedule I - 16

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 113.     Naples HMA, LLC   Florida   L08000107925   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Physicians Regional Medical Center - Collier
8300 Collier Blvd.
Naples, FL 34114

 

Physicians Regional Medical Center - Pine Ridge
6101 Pine Ridge Road
Naples, FL 34119

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

114.   Natchez Hospital Company, LLC   Delaware   5526452   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Merit Health Natchez
54 Seargent Pretiss Drive
Natchez, MS 39120

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

115.   National Healthcare of Leesville, Inc.   Delaware   2101020   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Byrd Regional Hospital
1020 Fertitta Boulevard
Leesville, LA 71446

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

116.   Navarro Hospital, L.P.   Delaware   2964396   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Navarro Regional Hospital
3201 W. Highway 22
Corsicana, TX
75110

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

117.   Navarro Regional, LLC   Delaware   2964393  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 118.   NC-DSH, LLC   Nevada   C11431-1993  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A

 



--------------------------------------------------------------------------------

Schedule I - 17

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 119.   Northwest Arkansas Hospitals, LLC   Delaware   4251378  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Northwest Medical Center – Bentonville
3000 Medical Center Pkwy.
Bentonville, AR
72712

 

Northwest Medical Center – Springdale
609 W. Maple
Springdale, AR 72764

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

120.     Northwest Hospital, LLC   Delaware   2964436   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Northwest Medical Center
6200 N. LaCholla Boulevard
Tucson, AZ 85741

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

121.   NOV Holdings, LLC   Delaware   4272333  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 122.   NRH, LLC   Delaware   2964428  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 123.   Oak Hill Hospital Corporation   West Virginia   46241   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Plateau Medical
Center
430 Main Street
Oak Hill, WV
25901

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

124.   Oro Valley Hospital, LLC   Delaware   3575660   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Oro Valley Hospital
1551 E. Tangerine Road
Oro Valley, AZ
85755

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------

Schedule I - 18

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 125.     Palmer-Wasilla Health System, LLC   Delaware   2964382  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 126.   Pasco Regional Medical Center, LLC   Florida   L08000103539  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 127.   Pennsylvania Hospital Company, LLC   Delaware   3657509  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 128.   Phoenixville Hospital Company, LLC   Delaware   3796044  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

 

129.   Poplar Bluff Regional Medical Center, LLC   Missouri   LC0961963  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

 

130.   Port Charlotte HMA, LLC   Florida   L08000111185   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Bayfront Health Port Charlotte
2500 Harbor Boulevard
Port Charlotte, FL 33952

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

131.   Pottstown Hospital Company, LLC   Delaware   3657514   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

 

 



--------------------------------------------------------------------------------

Schedule I - 19

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 132.     Punta Gorda HMA, LLC   Florida   L08000107920   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Bayfront Health
Punta Gorda
809 East Marion Avenue
Punta Gorda, FL 33950-3898

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

133.   QHG Georgia Holdings II, LLC   Delaware   4754966  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 134.   QHG Georgia Holdings, Inc.   Georgia   K815327  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 135.   QHG Georgia, LP   Georgia   K815977  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 136.   QHG of Bluffton Company, LLC   Delaware   4474767  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 137.   QHG of Clinton County, Inc.   Indiana   1997020547  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 138.   QHG of Enterprise, Inc.   Alabama   176-166   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Medical Center Enterprise
400 North Edwards Street
Enterprise, AL
36330

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------

Schedule I - 20

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 139.     QHG of Forrest County, Inc.   Mississippi   644555  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 140.   QHG of Fort Wayne Company, LLC   Delaware   4474773  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 141.   QHG of Hattiesburg, Inc.   Mississippi   644553  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 142.   QHG of South Carolina, Inc.   South Carolina   N/A   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Carolinas Hospital System
805 Pamplico Hwy
Florence, SC 29505

 

Carolinas Hospital System - Marion
2829 East Hwy 76
Mullins, SC 29574

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

143.   QHG of Spartanburg, Inc.   South Carolina   N/A  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 144.   QHG of Springdale, Inc.   Arkansas   100163444  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 145.   Regional Hospital of Longview, LLC   Delaware   2964549  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A

 



--------------------------------------------------------------------------------

Schedule I - 21

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 146.     River Oaks Hospital, LLC   Mississippi   939308   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Merit Health River Oaks
1030 River Oaks Drive
Flowood, MS 39232

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

147.   River Region Medical Corporation   Mississippi   631781  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 148.   ROH, LLC   Mississippi   938734   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Merit Health Woman’s Hospital
1026 N. Flowood Drive
PO Box 4546 (Jackson, MS 39296-4546)
Flowood, MS 39232

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

149.   Roswell Hospital Corporation   New Mexico   1913540   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Eastern New Mexico Medical Center
405 West Country
Club Road
Roswell, NM 88201

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

150.   Ruston Hospital Corporation   Delaware   4270743  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 151.   Ruston Louisiana Hospital Company, LLC   Delaware   4270657  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Northern Louisiana Medical Center
401 East Vaughn Avenue
Ruston, LA 71270

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------

Schedule I - 22

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 152.     SACMC, LLC   Delaware   2964570  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 153.   Salem Hospital Corporation   New Jersey   100863665   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

The Memorial Hospital of Salem County
310 Woodstown Road
Salem, NJ 08079

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

154.   San Angelo Community Medical Center, LLC   Delaware   2964587  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 155.   San Angelo Medical, LLC   Delaware   3001078  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 156.   Scranton Holdings, LLC   Delaware   4927795  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 157.   Scranton Hospital Company, LLC   Delaware   4927796   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Regional Hospital of Scranton
746 Jefferson Ave.
Scranton, PA 18510

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

158.   Scranton Quincy Holdings, LLC   Delaware   5005526  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A

 



--------------------------------------------------------------------------------

Schedule I - 23

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

 

Organizational

ID

 

Address of

Chief

Executive

Office

  

Accounts

Receivable

159.    

Scranton Quincy

Hospital Company,

LLC

  Delaware   5005530   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Moses Taylor
Hospital
700 Quincy Ave.
Scranton, PA 18510

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

160.   Seminole HMA, LLC   Oklahoma   3512339861   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

AllianceHealth Seminole
2401 Wrangler Boulevard
Seminole, OK
74868

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

161.  

Shelbyville Hospital

Company, LLC

  Tennessee   494640   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Tennova Healthcare - Shelbyville
2835 Hwy 231
N Shelbyville, TN 37160

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

162.  

Siloam Springs

Arkansas Hospital

Company, LLC

  Delaware   4617628   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Siloam Springs Memorial Hospital
205 E. Jefferson Street
Siloam Springs, AR 72761

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

163.  

Siloam Springs

Holdings, LLC

  Delaware   4617627  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 164.  

Southeast HMA

Holdings, LLC

  Delaware   4634565  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A

 



--------------------------------------------------------------------------------

Schedule I - 24

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 165.     Southern Texas Medical Center, LLC   Delaware   3001009  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 166.   Southwest Florida HMA Holdings, LLC   Delaware   4634561  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 167.   Statesville HMA, LLC   North Carolina   C200808000880   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Davis Regional Medical Center
218 Old Mocksville Road
Statesville, NC
28625

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

168.   Tennessee HMA Holdings, LP   Delaware   5267250  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 169.   Tennyson Holdings, LLC   Delaware   4075793  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 170.   Tomball Texas Holdings, LLC   Delaware   5012107  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 171.   Tomball Texas Hospital Company, LLC   Delaware   5017131  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

 

172.   Triad Healthcare, LLC   Delaware   3035153  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A

 



--------------------------------------------------------------------------------

Schedule I - 25

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 173.     Triad Holdings III, LLC   Delaware   3037153  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 174.   Triad Holdings IV, LLC   Delaware   2984727  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 175.   Triad Holdings V, LLC   Delaware   2226797  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 176.   Triad Nevada Holdings, LLC   Delaware   4474764  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 177.   Triad of Alabama, LLC   Delaware   2964867   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Flowers Hospital
4370 West Main Street
Dothan, AL 36305

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

178.   Triad-ARMC, LLC   Delaware   3561894  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 179.   Triad-El Dorado, Inc.   Arkansas   100129067  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 180.   Triad-Navarro Regional Hospital Subsidiary, LLC   Delaware  
3036964  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A

 



--------------------------------------------------------------------------------

Schedule I - 26

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 181.     Tullahoma HMA, LLC   Tennessee   453279   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Tennova Healthcare - Harton
1801 N. Jackson Street
Tullahoma, TN 373888-2201

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

182.   Tunkhannock Hospital Company, LLC   Delaware   4927797   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Tyler Memorial Hospital
880 SR 6
West Tunkhannock, PA 18657-9110

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

 

183.   Van Buren H.M.A., LLC   Arkansas   800152300   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Sparks Medical Center - Van Buren
E. Main & South 20th Street
PO Box 409 (zip code 72957)
Van Buren, AR
72956

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

184.   Venice HMA, LLC   Florida   L08000108774   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Venice Regional Bayfront Health
540 The Rialto
Venice, FL 34285

 

Professional Account Services, Inc.
7000 Commerce
Way
Suite 100
Brentwood, TN
37027

185.   VHC Medical, LLC   Delaware   3001003  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A

 



--------------------------------------------------------------------------------

Schedule I - 27

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 186.     Vicksburg Healthcare, LLC   Delaware   2939229   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

River Region Health System
2100 Highway 61
North Vicksburg, MS 39183

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

187.   Victoria Hospital, LLC   Delaware   2948658  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 188.   Victoria of Texas, L.P.   Delaware   2949026   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

DeTar Hospital
North
101 Medical Drive
Victoria, TX 77904

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

189.   Virginia Hospital Company, LLC   Virginia   S097163-2  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 190.   Weatherford Hospital Corporation   Texas   800718212  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 191.   Weatherford Texas Hospital Company, LLC   Texas   800718224  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 192.   Webb Hospital Corporation   Delaware   3695172  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A

 



--------------------------------------------------------------------------------

Schedule I - 28

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 193.     Webb Hospital Holdings, LLC   Delaware   3695131  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 194.   Wesley Health System LLC   Delaware   2770969   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Wesley Medical Center
5001 Hardy Street
Hattiesburg, MS 39402

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

195.   WHMC, LLC   Delaware   2964658  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 196.   Wilkes-Barre Behavioral Hospital Company, LLC   Delaware   4617621
  Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

562 Wyoming
Avenue
Kingston, PA
18704

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

197.   Wilkes-Barre Holdings, LLC   Delaware   4617617  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A 198.   Wilkes-Barre Hospital Company, LLC   Delaware   4617619  
Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

Wilkes-Barre General Hospital
575 North River Street
Wilkes-Barre, PA 18764

 

Professional Account Services, Inc.
7000 Commerce Way
Suite 100
Brentwood, TN 37027

199.   Woodland Heights Medical Center, LLC   Delaware   2964611  

Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067

 

   N/A

 



--------------------------------------------------------------------------------

Schedule I - 29

 

    

Exact Legal

Name of Grantor

 

Jurisdiction

of

Formation

  Organizational
ID  

Address of

Chief

Executive

Office

   Accounts
Receivable 200.     Woodward Health System, LLC   Delaware   2964411   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   

AllianceHealth Woodward
900 17th Street
Woodward, OK
73801

 

Professional Account Services, Inc.
7000 Commerce
Way
Suite 100
Brentwood, TN
37027

 



--------------------------------------------------------------------------------

Schedule II to the Guarantee and

Collateral Agreement

 

SUBSIDIARY GUARANTORS

 

1.

Abilene Hospital, LLC

2.

Abilene Merger, LLC

3.

Affinity Health Systems, LLC

4.

Affinity Hospital, LLC

5.

Berwick Hospital Company, LLC

6.

Biloxi H.M.A., LLC

7.

Birmingham Holdings II, LLC

8.

Birmingham Holdings, LLC

9.

Bluefield Holdings, LLC

10.

Bluefield Hospital Company, LLC

11.

Bluffton Health System LLC

12.

Brandon HMA, LLC

13.

Brownwood Hospital, L.P.

14.

Brownwood Medical Center, LLC

15.

Bullhead City Hospital Corporation

16.

Bullhead City Hospital Investment Corporation

17.

Campbell County HMA, LLC

18.

Carlsbad Medical Center, LLC

19.

Carolinas Holdings, LLC

20.

Carolinas JV Holdings General, LLC

21.

Carolinas JV Holdings, L.P.

22.

Central Florida HMA Holdings, LLC

23.

Central States HMA Holdings, LLC

24.

Chester HMA, LLC

25.

Chestnut Hill Health System, LLC

26.

CHHS Holdings, LLC

27.

CHHS Hospital Company, LLC

28.

CHS Pennsylvania Holdings, LLC

29.

CHS Receivables Funding, LLC

30.

CHS Tennessee Holdings, LLC

31.

CHS Virginia Holdings, LLC

32.

Citrus HMA, LLC

33.

Clarksville Holdings II, LLC

34.

Clarksville Holdings, LLC

35.

Cleveland Hospital Company, LLC

36.

Cleveland Tennessee Hospital Company, LLC

37.

Clinton HMA, LLC

38.

Coatesville Hospital Corporation

39.

Cocke County HMA, LLC

40.

College Station Hospital, L.P.

41.

College Station Medical Center, LLC

42.

College Station Merger, LLC

43.

Community Health Investment Company, LLC

44.

CP Hospital GP, LLC

 



--------------------------------------------------------------------------------

Schedule II - 2

 

45.

CPLP, LLC

46.

Crestwood Healthcare, L.P.

47.

Crestwood Hospital LP, LLC

48.

Crestwood Hospital, LLC

49.

CSMC, LLC

50.

Deaconess Holdings, LLC

51.

Deaconess Hospital Holdings, LLC

52.

Desert Hospital Holdings, LLC

53.

Detar Hospital, LLC

54.

DHFW Holdings, LLC

55.

Dukes Health System, LLC

56.

Dyersburg Hospital Company, LLC

57.

Emporia Hospital Corporation

58.

Florida HMA Holdings, LLC

59.

Foley Hospital Corporation

60.

Fort Smith HMA, LLC

61.

Frankfort Health Partner, Inc.

62.

Franklin Hospital Corporation

63.

Gadsden Regional Medical Center, LLC

64.

Gaffney H.M.A., LLC

65.

Granbury Hospital Corporation

66.

GRMC Holdings, LLC

67.

Hallmark Healthcare Company, LLC

68.

Health Management Associates, LLC

69.

Health Management Associates, LP

70.

Health Management General Partner I, LLC

71.

Health Management General Partner, LLC

72.

HMA Fentress County General Hospital, LLC

73.

HMA Hospitals Holdings, LP

74.

HMA Santa Rosa Medical Center, LLC

75.

HMA Services GP, LLC

76.

HMA-TRI Holdings, LLC

77.

Hobbs Medco, LLC

78.

Hospital Management Associates, LLC

79.

Hospital Management Services of Florida, LP

80.

Hospital of Morristown, LLC

81.

Jackson HMA, LLC

82.

Jackson Hospital Corporation

83.

Jefferson County HMA, LLC

84.

Kay County Hospital Corporation

85.

Kay County Oklahoma Hospital Company, LLC

86.

Kennett HMA, LLC

87.

Key West HMA, LLC

88.

Kirksville Hospital Company, LLC

89.

Knoxville HMA Holdings, LLC

90.

Lakeway Hospital Company, LLC

 



--------------------------------------------------------------------------------

Schedule II - 3

 

91.

Lancaster Hospital Corporation

92.

Laredo Texas Hospital Company, L.P.

93.

Las Cruces Medical Center, LLC

94.

Lea Regional Hospital, LLC

95.

Lebanon HMA, LLC

96.

Longview Clinic Operations Company, LLC

97.

Longview Medical Center, L.P.

98.

Longview Merger, LLC

99.

LRH, LLC

100.

Lutheran Health Network of Indiana, LLC

101.

Madison HMA, LLC

102.

Marshall County HMA, LLC

103.

Martin Hospital Company, LLC

104.

Mary Black Health System, LLC

105.

MCSA, L.L.C.

106.

Medical Center of Brownwood, LLC

107.

Metro Knoxville HMA, LLC

108.

Mississippi HMA Holdings I, LLC

109.

Mississippi HMA Holdings II, LLC

110.

Moberly Hospital Company, LLC

111.

Naples HMA, LLC

112.

Natchez Hospital Company, LLC

113.

National Healthcare of Leesville, Inc.

114.

Navarro Hospital, L.P.

115.

Navarro Regional, LLC

116.

NC-DSH, LLC

117.

Northwest Arkansas Hospitals, LLC

118.

Northwest Hospital, LLC

119.

NOV Holdings, LLC

120.

NRH, LLC

121.

Oak Hill Hospital Corporation

122.

Oro Valley Hospital, LLC

123.

Palmer-Wasilla Health System, LLC

124.

Pasco Regional Medical Center, LLC

125.

Pennsylvania Hospital Company, LLC

126.

Phoenixville Hospital Company, LLC

127.

Poplar Bluff Regional Medical Center, LLC

128.

Port Charlotte HMA, LLC

129.

Pottstown Hospital Company, LLC

130.

Punta Gorda HMA, LLC

131.

QHG Georgia Holdings II, LLC

132.

QHG Georgia Holdings, Inc.

133.

QHG Georgia, LP

134.

QHG of Bluffton Company, LLC

135.

QHG of Clinton County, Inc.

136.

QHG of Enterprise, Inc.

 



--------------------------------------------------------------------------------

Schedule II - 4

 

137.

QHG of Forrest County, Inc.

138.

QHG of Fort Wayne Company, LLC

139.

QHG of Hattiesburg, Inc.

140.

QHG of South Carolina, Inc.

141.

QHG of Spartanburg, Inc.

142.

QHG of Springdale, Inc.

143.

Regional Hospital of Longview, LLC

144.

River Oaks Hospital, LLC

145.

River Region Medical Corporation

146.

ROH, LLC

147.

Roswell Hospital Corporation

148.

Ruston Hospital Corporation

149.

Ruston Louisiana Hospital Company, LLC

150.

SACMC, LLC

151.

Salem Hospital Corporation

152.

San Angelo Community Medical Center, LLC

153.

San Angelo Medical, LLC

154.

Scranton Holdings, LLC

155.

Scranton Hospital Company, LLC

156.

Scranton Quincy Holdings, LLC

157.

Scranton Quincy Hospital Company, LLC

158.

Seminole HMA, LLC

159.

Shelbyville Hospital Company, LLC

160.

Siloam Springs Arkansas Hospital Company, LLC

161.

Siloam Springs Holdings, LLC

162.

Southeast HMA Holdings, LLC

163.

Southern Texas Medical Center, LLC

164.

Southwest Florida HMA Holdings, LLC

165.

Statesville HMA, LLC

166.

Tennessee HMA Holdings, LP

167.

Tennyson Holdings, LLC

168.

Tomball Texas Holdings, LLC

169.

Tomball Texas Hospital Company, LLC

170.

Triad Healthcare, LLC

171.

Triad Holdings III, LLC

172.

Triad Holdings IV, LLC

173.

Triad Holdings V, LLC

174.

Triad Nevada Holdings, LLC

175.

Triad of Alabama, LLC

176.

Triad-ARMC, LLC

177.

Triad-El Dorado, Inc.

178.

Triad-Navarro Regional Hospital Subsidiary, LLC

179.

Tullahoma HMA, LLC

180.

Tunkhannock Hospital Company, LLC

181.

Van Buren H.M.A., LLC

182.

Venice HMA, LLC

 



--------------------------------------------------------------------------------

Schedule II - 5

 

183.

VHC Medical, LLC

184.

Vicksburg Healthcare, LLC

185.

Victoria Hospital, LLC

186.

Victoria of Texas, L.P.

187.

Virginia Hospital Company, LLC

188.

Weatherford Hospital Corporation

189.

Weatherford Texas Hospital Company, LLC

190.

Webb Hospital Corporation

191.

Webb Hospital Holdings, LLC

192.

Wesley Health System LLC

193.

WHMC, LLC

194.

Wilkes-Barre Behavioral Hospital Company, LLC

195.

Wilkes-Barre Holdings, LLC

196.

Wilkes-Barre Hospital Company, LLC

197.

Woodland Heights Medical Center, LLC

198.

Woodward Health System, LLC

 



--------------------------------------------------------------------------------

Schedule III to the Guarantee and

Collateral Agreement

 

EQUITY INTERESTS

On file with agent

 



--------------------------------------------------------------------------------

Schedule IV to the Guarantee and

Collateral Agreement

 

PLEDGED DEBT SECURITIES, DEBT INSTRUMENTS; ADVANCES

On file with agent

 



--------------------------------------------------------------------------------

Schedule V to the Guarantee and

Collateral Agreement

 

MORTGAGE FILINGS

 

     Property Name/Address    Record Owner    Filing Office 1.    Northwest
Medical Center
6200 N. LaCholla Blvd.
Tucson, AZ 85741    Northwest Hospital, LLC    Pima County, AZ 2.    Oro Valley
Hospital
1551 E. Tangerine Road
Oro Valley, AZ 85755    Oro Valley Hospital, LLC    Pima County, AZ 3.   
Bluffton Regional Medical Center
303 South Main Street
Bluffton, IN 46714    Bluffton Health System LLC    Wells County, IN 4.    Dukes
Memorial Hospital
275 W. 12th Street
Peru, IN 46970    Dukes Health System, LLC    Miami County, IN 5.    Merit
Health River Region
2100 Highway 61 North/1111 N. Frontage Road
Vicksburg, MS 39183    Vicksburg Healthcare, LLC    Warren County, MS 6.   
Merit Health Wesley [(f/k/a Wesley Medical Center)]
5001 Hardy Street
Hattiesburg, MS 39402    Wesley Health System LLC    Lamar and Forrest Counties,
MS 7.   

Moberly Regional Medical Center

1515 Union Avenue

Moberly, MO 65270

   Moberly Hospital Company, LLC    Shelby and Randolph counties, MO 8.   
Memorial Hospital of Salem County
310 Woodstown Road
Salem, NJ 08079    Salem Hospital Corporation    Salem & Gloucester Counties, NJ
9.    Carlsbad Medical Center
2430 West Pierce St
Carlsbad, NM 88220    Carlsbad Medical Center, LLC    Eddy County, NM 10.   
Eastern New Mexico Medical Center
405 West Country Club Road
Roswell, NM 88201    Roswell Hospital Corporation    Chaves County, NM 11.   
Lea Regional Medical Center
5419 N. Lovington Highway
Hobbs, NM 88240    Lea Regional Hospital, LLC    Lea County, NM 12.    Mountain
View Regional Medical Center
4311 East Lohman Avenue
Las Cruces, NM 88011    Las Cruces Medical Center, LLC    Dona Ana County, NM

 



--------------------------------------------------------------------------------

Schedule V - 2

 

     Property Name/Address    Record Owner    Filing Office 13.    Berwick
Hospital Center
701 East 16th Street
Berwick, PA 18603    Berwick Hospital Company, LLC    Columbia & Luzerne
Counties, PA 14.    Moses Taylor Hospital
700 Quincy Avenue
Scranton, PA 18510    Scranton Quincy Hospital Company, LLC    Lackawanna
County, PA 15.    Regional Hospital of Scranton
746 Jefferson Ave
Scranton, PA 18510    Scranton Hospital Company, LLC    Lackawanna County, PA
16.    Tyler Memorial Hospital
5950 SR6
Tunkhannock, PA 18657    Tunkhannock Hospital Company, LLC    Wyoming County, PA
17.   

Wilkes-Barre General Hospital

575 North River Street

Wilkes-Barre, PA 18702

 

Thomas P. Saxton Medical Pavilion

468 Northampton Street

Edwardsville, PA 18704

 

Wyoming Valley Imaging Center

345 N. Pennsylvania Avenue

Wilkes-Barre, PA 18702

   Wilkes-Barre Hospital Company, LLC    Luzerne County, PA 18.   

First Hospital

562 and 534 Wyoming Avenue
Kingston, PA 18704

 

Community Counseling Services

110-130 S. Pennsylvania Avenue (a/k/a 101 E. Northampton)

Wilkes-Barre, PA 18701

92 S. Franklin Street

Wilkes-Barre, PA 18701

320 S. Franklin Street

Wilkes-Barre, PA 18702

3504 Bear Creek

Bear Creek, PA 18602

 

First Hospital – Patient Resident House

76 South Dawes Avenue

Kingston, PA 18704

   Wilkes-Barre Behavioral Hospital Company, LLC    Luzerne County, PA 19.   
Carolinas Hospital System
805 Pamplico Highway
Florence, SC 29505    QHG of South Carolina, Inc.    Florence County, SC

 



--------------------------------------------------------------------------------

Schedule V - 3

 

     Property Name/Address    Record Owner    Filing Office 20.    Carolinas
Hospital System – Marion (f/k/a Marion Regional Hospital)
2829 E. Highway 76
Mullins, SC 29574    QHG of South Carolina, Inc.    Marion County, SC 21.   
Mullins Nursing Center
518 S. Main Street
Mullins, SC 295741    QHG of South Carolina, Inc.    Marion County, SC 22.   
Springs Memorial Hospital
800 W. Meeting Street
Lancaster, SC 29720    Lancaster Hospital Corporation    Lancaster County, SC
23.   

Tennova – Dyersburg Regional
(f/k/a Dyersburg Regional Medical Center)

400 E. Tickle Street
Dyersburg, TN 38024

   Dyersburg Hospital Company, LLC    Dyer and Lauderdale Counties, TN 24.   
Tennova – Lakeway Regional Hospital (f/k/a Lakeway Regional Hospital)
726 McFarland Street
Morristown, TN 37814    Hospital of Morristown, LLC    Hamblen County, TN 25.   

Tennova Healthcare-Cleveland

2305 Chambliss Avenue NW

Cleveland, TN 37311

   Cleveland Tennessee Hospital Company, LLC    Bradley County, TN 26.   
Tennova- Volunteer Martin
161 Mt. Pelia Road
Martin, TN 38237    Martin Hospital Company, LLC    Weakley County, TN 27.   
College Station Medical Center
1604 Rock Prairie Road
College Station, TX 77845    College Station Hospital, L.P.    Brazos County, TX
28.    DeTar Healthcare System
506 E. San Antonio Street
Victoria, TX 77901    Victoria of Texas, L.P.    Victoria County, TX 29.   
DeTar Healthcare System
101 Medical Drive
Victoria, TX 77904    Victoria of Texas, L.P.    Victoria County, TX 30.   

Bluefield Regional Medical Center

500 Cherry Street (821 Bluefield Avenue)
Bluefield, WV 24701

   Bluefield Hospital Company, LLC    Mercer County, WV

 

 

1 Expected to be included in Mortgage on Carolinas Hospital System – Marion
(f/k/a Marion Regional Hospital).

 



--------------------------------------------------------------------------------

Schedule V - 4

 

     Property Name/Address    Record Owner    Filing Office 31.    Medical
Center of South Arkansas
700 W. Grove Street
El Dorado, AR 71730    MCSA, L.L.C.    Union County, AR 32.    Western Arizona
Regional Medical Center
2735 Silver Creek Road
Bullhead City, AZ 86442   

Bullhead City Hospital

Corporation

   Mohave County, AZ 33.   

Longview Regional Medical Center

2901 N. Fourth Street

Longview, TX 75605

   Longview Medical Center, L.P.    Gregg County, AR 34.    Northwest Medical
Center
Springdale
609 W. Maple Ave
Springdale, AR 72764    Northwest Arkansas Hospitals, LLC & QHG of Springdale,
Inc.    Washington County, AR 35.   

Willow Creek Women’s Hospital

4301 Greathouse Springs Rd.

Johnson, AR 72741

   Northwest Arkansas Hospitals, LLC    Washington County, AR 36.   

Northwest Medical Center – Bentonville

3000 Medical Center Pkwy.
Bentonville, AR 72712

   QHG of Springdale, Inc.    Benton County, AR 37.    Tennova- Newport Medical
Center
435 Second Street
Newport, TN 37821    Cocke County HMA, LLC    Cocke County, TN 38.   

Sparks Health System

1001 Towson Avenue
Fort Smith, AR 72901

   Fort Smith HMA, LLC    Sebastian County, AR 39.    Merit Health Madison
161 River Oaks Drive
Canton, MS 39046    Madison HMA, LLC    Madison County, MS 40.   

Tennova-Physicians Regional Medical Center

900 East Oak Hill Ave.

Knoxville, TN 37917

   Metro Knoxville HMA, LLC    Knox County, TN 41.   

Tennova- Turkey Creek Medical Center

10820 Parkside Drive

Knoxville, TN 37934

   Metro Knoxville HMA, LLC    Knox County, TN 42.    Tennova- North Knoxville
Medical Center
7565 Dannaher Drive
Knoxville, TN 37849    Metro Knoxville HMA, LLC    Knox County, TN

 



--------------------------------------------------------------------------------

Schedule V - 5

 

     Property Name/Address    Record Owner    Filing Office 43.   

Poplar Bluff Regional Medical Center

3100 Oak Grove Road

Poplar Bluff, MO 63901

   Poplar Bluff Regional Medical Center, LLC    Butler County, MO 44.    Merit
Health River Oaks
1030 River Oaks Drive
Flowood, MS 39232    River Oaks Hospital, LLC    Rankin County, MS 45.   

Merit Health Woman’s Hospital

1026 N. Flowood Drive2
Flowood, MS 39232

   ROH, LLC    Rankin County, MS 46.    Davis Regional Medical Center 218 Old
Mocksville Road Statesville, NC 28625    Statesville HMA, LLC    Iredell County,
NC 47.    Merit Health Natchez
54 Seargent S Prentiss Drive
Natchez, MS 39120    Natchez Hospital Company, LLC    Adams County, MS 48.   
Mary Black Health System-Gaffney
1530 N. Limestone St.
Gaffney, SC 29340    Gaffney H.M.A., LLC    Cherokee County, SC 49.    Mary
Black Health System
1700 Skylyn Drive
Spartanburg, SC 29307    Mary Black Health System, LLC    Spartanburg County, SC
50.    Tennova Healthcare-Lebanon
1411 W. Baddour Parkway
Lebanon, TN 37087    Lebanon HMA, LLC    Wilson County, TN 51.    Laredo Medical
Center
1700 East Saunders Street
Laredo, TX 78041    Laredo Texas Hospital Company, L.P.    Webb County, TX

 

 

2 

Including the property at 1030 N. Flowood Drive, Flowood, MS 39232.

 



--------------------------------------------------------------------------------

Schedule V - 6

 

Mortgages with respect to Mortgaged Properties in Mortgage Tax States3

 

     Property Name/Address    Record Owner    Filing Office 1.    Flowers
Hospital
4370 West Main Street
Dothan, AL 36305    Triad of Alabama, LLC    Houston County, AL 2.    Gadsden
Regional Medical Center
1007 Goodyear Avenue
Gadsden, AL 35903    Gadsden Regional Medical Center, LLC    Etowah County, AL
3.    Medical Center Enterprise
400 North Edwards St.
Enterprise, AL 36330    QHG of Enterprise, Inc.    Coffee County, AL 4.   
AllianceHealth Ponca City
1900 North 14th Street
Ponca City, OK 74601    Kay County Oklahoma Hospital Company, LLC    Kay County,
OK 5.    Southern Virginia Regional Medical Center
727 North Main Street
Emporia, VA 23847    Emporia Hospital Corporation    Greensville County, VA 6.
   Southampton Memorial Hospital
100 Fairview Drive
Franklin, VA 23851    Franklin Hospital Corporation    Southampton County, VA 7.
  

Trinity Medical Center

800 Montclair Road

Birmingham, AL 35213 (Jefferson)

(No longer an operating hospital)

 

and

 

Grandview Medical Center

3690 Grandview Parkway

Birmingham, AL 35243

   Affinity Hospital, LLC    Jefferson County, AL 8.    Seven Rivers Regional
Medical Center
6201 N. Suncoast Blvd.
Crystal River, FL 34428    Citrus HMA, LLC    Citrus County, FL 9.    Physicians
Regional Medical Center (Pine Ridge)
6101 Pine Ridge Road
Naples, FL 34119    Naples HMA, LLC    Collier County, FL

 

 

3 Mortgages shall not be recorded in any Mortgage Tax State with respect to
Mortgaged Properties owned by any Loan Party as of the Closing Date unless a
Covenant Trigger Event shall exist and the Administrative Agent shall have
provided notice to the Borrower of its intent to record such Mortgages at least
five Business Days in advance of such recording.

 



--------------------------------------------------------------------------------

Schedule V - 7

 

     Property Name/Address    Record Owner    Filing Office 10.    Physicians
Regional Medical Center
(Collier Blvd. and MOB)
8300 Collier Blvd.4
Naples, FL 34114    Naples HMA, LLC    Collier County, FL 11.    Bayfront Health
Port Charlotte
2500 Harbor Boulevard
Port Charlotte, FL 339525    Port Charlotte HMA, LLC    Charlotte County, FL 12.
   Bayfront Health Punta Gorda
809 E. Marion Avenue
Punta Gorda, FL 33950    Punta Gorda HMA, LLC    Charlotte County, FL 13.   
Riverside Behavioral Center
733 E. Olympia Ave.
Punta Gorda, FL 33950    Punta Gorda HMA, LLC    Charlotte County, FL 14.   
Venice Regional Medical Center
540 The Rialto
Venice, FL 34285    Venice HMA, LLC    Sarasota County, FL 15.    Crestwood
Medical Center
One Hospital Drive SW
Huntsville, AL 35801-6455    Crestwood Healthcare, L.P.    Madison County, AL

 

 

4 Including the property at 8320 Collier Boulevard, Naples, FL 34114.

5 Site also includes the following building numbers: 2370, 2380, and 2450.

 



--------------------------------------------------------------------------------

Schedule VI to the Guarantee and

Collateral Agreement

 

INTELLECTUAL PROPERTY

PATENTS/PATENT APPLICATIONS

None.

TRADEMARKS/TRADEMARK APPLICATIONS

On file with agent

PATENT LICENSES

None.

TRADEMARK LICENSES

None.

COPYRIGHT LICENSES

None.

 



--------------------------------------------------------------------------------

Schedule VII to the Guarantee and

Collateral Agreement

 

COMMERCIAL TORT CLAIMS

NONE

 